Exhibit 10.1

 

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is
entered into on May 1, 2008 (the “Execution Date”), to be effective for all
purposes as of May 2, 2008 (the “Effective Date”), by and between Linens ‘n
Things, Inc., a Delaware corporation (the “Company”) and wholly owned subsidiary
of Linens Holding Co., a Delaware corporation (“Holding”), and F. David Coder
(the “Executive”).

 

WHEREAS, the Company and the Executive entered in an Amended and Restated
Employment Agreement on May 9, 2006, effective as of May 1, 2006 (the “Original
Employment Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend certain provisions of
the Original Employment Agreement and restate the Original Employment Agreement,
as so amended, effective as of the Effective Date.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, agree as follows:

 


1.             EMPLOYMENT OF EXECUTIVE; DUTIES.


 


1.1          TITLE.  DURING THE EMPLOYMENT PERIOD (AS DEFINED IN SECTION 2
HEREOF), THE EXECUTIVE SHALL SERVE AS PRESIDENT AND CHIEF OPERATING OFFICER OF
THE COMPANY AND OF HOLDING.  THE EXECUTIVE SHALL HAVE THE NORMAL DUTIES,
RESPONSIBILITIES AND AUTHORITY COMMENSURATE WITH SUCH POSITIONS.


 


1.2          DUTIES.  DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE SHALL DO AND
PERFORM ALL SERVICES AND ACTS NECESSARY OR ADVISABLE TO FULFILL THE DUTIES AND
RESPONSIBILITIES OF THE EXECUTIVE’S POSITIONS AND SHALL RENDER SUCH SERVICES ON
THE TERMS SET FORTH HEREIN.  IN ADDITION, THE EXECUTIVE SHALL HAVE SUCH OTHER
EXECUTIVE AND MANAGERIAL POWERS AND DUTIES AS MAY REASONABLY BE ASSIGNED TO THE
EXECUTIVE, COMMENSURATE WITH THE EXECUTIVE SERVING AS A PRESIDENT AND CHIEF
OPERATING OFFICER.  THE COMPANY MAY ADJUST THE DUTIES AND RESPONSIBILITIES OF
THE EXECUTIVE AS PRESIDENT AND CHIEF OPERATING OFFICER, NOTWITHSTANDING THE
SPECIFIC TITLE SET FORTH IN SECTION 1.1 HEREOF, BASED UPON THE COMPANY’S NEEDS
FROM TIME TO TIME.  EXCEPT FOR SICK LEAVE, REASONABLE VACATIONS AND EXCUSED
LEAVES OF ABSENCE, THE EXECUTIVE SHALL, THROUGHOUT THE EMPLOYMENT PERIOD, DEVOTE
SUBSTANTIALLY ALL THE EXECUTIVE’S WORKING TIME, ATTENTION, KNOWLEDGE AND SKILLS
FAITHFULLY, AND TO THE BEST OF THE EXECUTIVE’S ABILITY, TO THE DUTIES AND
RESPONSIBILITIES OF THE EXECUTIVE’S POSITIONS IN FURTHERANCE OF THE BUSINESS
AFFAIRS AND ACTIVITIES OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES (AS
DEFINED IN SECTION 5.4(A) HEREOF) AND, EXCEPT WHERE THE COMPANY PROVIDES ITS
WRITTEN CONSENT OTHERWISE, SHALL MAINTAIN THE EXECUTIVE’S PRINCIPAL RESIDENCE
WITHIN 75 MILES OF THE PRINCIPAL OFFICE OF THE COMPANY AS OF THE EFFECTIVE
DATE.  THE EXECUTIVE SHALL AT ALL TIMES BE SUBJECT TO, COMPLY WITH, OBSERVE AND
CARRY OUT (A) THE COMPANY’S RULES, REGULATIONS, POLICIES AND CODES OF ETHICS
AND/OR CONDUCT APPLICABLE TO ITS EMPLOYEES GENERALLY AND IN EFFECT FROM TIME TO
TIME AND (B) SUCH RULES, REGULATIONS, POLICIES, CODES OF ETHICS


 

--------------------------------------------------------------------------------



 


AND/OR CONDUCT, DIRECTIONS AND RESTRICTIONS AS THE BOARD OF DIRECTORS OF THE
COMPANY (THE “BOARD”) MAY FROM TIME TO TIME REASONABLY ESTABLISH OR APPROVE FOR
SENIOR EXECUTIVE OFFICERS OF THE COMPANY.


 


2.             TERM OF EMPLOYMENT.


 


2.1          EMPLOYMENT PERIOD.  THE EMPLOYMENT OF THE EXECUTIVE HEREUNDER SHALL
CONTINUE UNTIL DECEMBER 31, 2009 (THE “INITIAL EMPLOYMENT PERIOD”), UNLESS
TERMINATED EARLIER IN ACCORDANCE WITH THE PROVISIONS OF SECTION 4 OF THIS
AGREEMENT.


 


2.2          EXTENSION.  UNLESS TERMINATED EARLIER IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 4 OF THIS AGREEMENT, THE EMPLOYMENT OF THE EXECUTIVE
HEREUNDER SHALL CONTINUE AFTER THE END OF THE INITIAL EMPLOYMENT PERIOD FOR
ADDITIONAL ONE (1)-YEAR PERIODS (EACH AN “EXTENSION PERIOD” AND, TOGETHER WITH
THE INITIAL EMPLOYMENT PERIOD, THE “EMPLOYMENT PERIOD”), UNLESS THE COMPANY OR
THE EXECUTIVE NOTIFIES THE OTHER IN WRITING NOT LESS THAN ONE (1) YEAR PRIOR TO
THE END OF THE INITIAL EMPLOYMENT PERIOD, OR THE END OF THE APPLICABLE EXTENSION
PERIOD, OF ITS OR THE EXECUTIVE’S ELECTION, IN ITS OR THE EXECUTIVE’S SOLE
DISCRETION, NOT TO EXTEND THE EMPLOYMENT PERIOD.


 


3.             COMPENSATION AND GENERAL BENEFITS.


 


3.1          BASE SALARY.


 


(A)           DURING THE EMPLOYMENT PERIOD, THE COMPANY AGREES TO PAY TO THE
EXECUTIVE AN ANNUAL BASE SALARY IN AN AMOUNT EQUAL TO $500,000 (SUCH BASE
SALARY, AS MAY BE ADJUSTED FROM TIME TO TIME PURSUANT TO SECTION 3.1(B), IS
REFERRED TO HEREIN AS THE “BASE SALARY”).  THE EXECUTIVE’S BASE SALARY, LESS
AMOUNTS REQUIRED TO BE WITHHELD UNDER APPLICABLE LAW, SHALL BE PAYABLE IN EQUAL
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND
PROCEDURES IN EFFECT FROM TIME TO TIME FOR THE PAYMENT OF SALARIES TO OFFICERS
OF THE COMPANY, BUT IN NO EVENT LESS FREQUENTLY THAN MONTHLY.


 


(B)           THE BOARD OR THE COMPENSATION COMMITTEE ESTABLISHED BY THE BOARD
(THE “COMPENSATION COMMITTEE”) SHALL REVIEW THE EXECUTIVE’S PERFORMANCE ON AN
ANNUAL BASIS AND, BASED ON SUCH REVIEW, MAY CHANGE THE BASE SALARY, AS IT,
ACTING IN ITS SOLE DISCRETION, SHALL DETERMINE TO BE REASONABLE AND APPROPRIATE.


 


3.2          BONUS.  WITH RESPECT TO THE 2008 CALENDAR YEAR AND WITH RESPECT TO
EACH CALENDAR YEAR THAT COMMENCES DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE
SHALL BE ELIGIBLE TO RECEIVE FROM THE COMPANY AN ANNUAL PERFORMANCE BONUS (THE
“ANNUAL BONUS”) ON A BASIS AND IN AN AMOUNT TO BE DETERMINED BY THE BOARD OR THE
COMPENSATION COMMITTEE IN THE EXERCISE OF ITS SOLE DISCRETION FOR THE APPLICABLE
YEAR.  THE TARGET ANNUAL BONUS, IF ANY, WILL BE 50% OF THE BASE SALARY.  ANY
ANNUAL BONUS EARNED SHALL BE PAYABLE IN FULL AS SOON AS REASONABLY PRACTICABLE
FOLLOWING THE DETERMINATION THEREOF, BUT IN NO EVENT LATER THAN MAY 15 OF THE
FOLLOWING YEAR, AND IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES
AND PROCEDURES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 4 HEREOF, ANY
ANNUAL BONUS (OR PORTION THEREOF) PAYABLE UNDER THIS SECTION 3.2 SHALL NOT BE
PAYABLE UNLESS THE EXECUTIVE IS EMPLOYED BY THE COMPANY ON THE LAST DAY OF THE
PERIOD TO WHICH SUCH ANNUAL BONUS RELATES.


 


2

--------------------------------------------------------------------------------



 


3.3          EXPENSES.  DURING THE EMPLOYMENT PERIOD, IN ADDITION TO ANY AMOUNTS
TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THE OTHER PROVISIONS OF THIS
SECTION 3 OR ELSEWHERE HEREIN, THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE
REIMBURSEMENT FROM THE COMPANY FOR ALL REASONABLE AND NECESSARY EXPENSES
INCURRED BY THE EXECUTIVE IN PERFORMING THE EXECUTIVE’S DUTIES HEREUNDER ON
BEHALF OF THE COMPANY, SUBJECT TO, AND CONSISTENT WITH, THE COMPANY’S POLICIES
FOR EXPENSE PAYMENT AND REIMBURSEMENT, IN EFFECT FROM TIME TO TIME.


 


3.4          FRINGE BENEFITS.  DURING THE EMPLOYMENT PERIOD, IN ADDITION TO ANY
AMOUNTS TO WHICH THE EXECUTIVE MAY BE ENTITLED PURSUANT TO THE OTHER PROVISIONS
OF THIS SECTION 3 OR ELSEWHERE HEREIN, THE EXECUTIVE SHALL BE ENTITLED TO
PARTICIPATE IN, AND TO RECEIVE BENEFITS UNDER, (A) ANY BENEFIT PLANS,
ARRANGEMENTS OR POLICIES MADE AVAILABLE BY THE COMPANY TO ITS EMPLOYEES
GENERALLY, SUBJECT TO AND ON A BASIS CONSISTENT WITH THE TERMS, CONDITIONS AND
OVERALL ADMINISTRATION OF EACH SUCH PLAN, ARRANGEMENT OR POLICY AND (B) WITHOUT
LIMITING THE FOREGOING, THE BENEFITS SET FORTH ON EXHIBIT B ATTACHED HERETO.


 


3.5          STOCK OPTIONS.  DURING THE EMPLOYMENT PERIOD AND SUBJECT TO THE
APPROVAL OF THE OPTION COMMITTEE OF HOLDING, AS DEFINED IN THE LINENS HOLDING
CO. STOCK OPTION PLAN (THE “PLAN”), THE EXECUTIVE SHALL BE ELIGIBLE TO
PARTICIPATE IN AND BE GRANTED STOCK OPTIONS UNDER THE PLAN, OR ANY SUCCESSOR
STOCK OPTION PLAN, TO PURCHASE SHARES OF COMMON STOCK, PAR VALUE $0.01 PER
SHARE, OF HOLDING (THE “COMMON STOCK”).


 


4.             TERMINATION.


 


4.1          GENERAL.  THE EMPLOYMENT OF THE EXECUTIVE HEREUNDER (AND THE
EMPLOYMENT PERIOD) SHALL TERMINATE AS PROVIDED IN SECTION 2 HEREOF, UNLESS
EARLIER TERMINATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4.


 


4.2          DEATH OR DISABILITY OF THE EXECUTIVE.


 


(A)           THE EMPLOYMENT OF THE EXECUTIVE HEREUNDER (AND THE EMPLOYMENT
PERIOD) SHALL TERMINATE UPON (I) THE DEATH OF THE EXECUTIVE AND (II) AT THE
OPTION OF THE COMPANY, UPON NOT LESS THAN FIFTEEN (15) DAYS’ PRIOR WRITTEN
NOTICE TO THE EXECUTIVE OR THE EXECUTIVE’S PERSONAL REPRESENTATIVE OR GUARDIAN,
IF THE EXECUTIVE SUFFERS A “TOTAL DISABILITY” (AS DEFINED IN
SECTION 4.2(B) HEREOF).  UPON TERMINATION FOR DEATH OR TOTAL DISABILITY, SUBJECT
TO REDUCTION BY ANY BENEFITS PAID OR PAYABLE TO THE EXECUTIVE, THE EXECUTIVE’S
BENEFICIARIES OR ESTATE UNDER ANY COMPANY-SPONSORED DISABILITY BENEFIT PLAN
PROGRAM OR POLICY FOR THE PERIOD FOLLOWING SUCH DATE OF TERMINATION, (A) THE
COMPANY SHALL PAY TO THE EXECUTIVE, GUARDIAN OR PERSONAL REPRESENTATIVE, AS THE
CASE MAY BE, THE EXECUTIVE’S CURRENT BASE SALARY FOR THE REMAINDER OF THE
EMPLOYMENT PERIOD IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION AND
(B) SUBJECT FURTHER TO THE SOLE DISCRETION OF THE BOARD OR THE COMPENSATION
COMMITTEE, THE COMPANY MAY ALSO PAY TO THE EXECUTIVE, GUARDIAN OR PERSONAL
REPRESENTATIVE, AS THE CASE MAY BE, A PRORATED SHARE OF THE ANNUAL BONUS
PURSUANT TO SECTION 3.2 HEREOF (BASED ON THE PERIOD OF ACTUAL EMPLOYMENT) THAT
THE EXECUTIVE WOULD HAVE BEEN ENTITLED TO HAD THE EXECUTIVE WORKED THE FULL YEAR
DURING WHICH THE TERMINATION OCCURRED, PROVIDED THAT BONUS TARGETS ARE MET FOR
THE YEAR OF SUCH TERMINATION.  ANY BONUS SHALL BE PAYABLE AS SOON AS REASONABLY
PRACTICABLE FOLLOWING THE DETERMINATION THEREOF, BUT IN NO EVENT LATER THAN
MAY 15 OF THE FOLLOWING YEAR, AND IN ACCORDANCE WITH THE COMPANY’S NORMAL
PAYROLL PRACTICES AND PROCEDURES.


 


3

--------------------------------------------------------------------------------



 


(B)           FOR PURPOSES OF THIS AGREEMENT, “TOTAL DISABILITY” SHALL MEAN
(I) IF THE EXECUTIVE IS SUBJECT TO A LEGAL DECREE OF INCOMPETENCY (THE DATE OF
SUCH DECREE BEING DEEMED THE DATE ON WHICH SUCH DISABILITY OCCURRED), (II) THE
WRITTEN DETERMINATION BY A PHYSICIAN SELECTED BY THE COMPANY THAT, BECAUSE OF A
MEDICALLY DETERMINABLE DISEASE, INJURY OR OTHER PHYSICAL OR MENTAL DISABILITY,
THE EXECUTIVE IS UNABLE SUBSTANTIALLY TO PERFORM, WITH OR WITHOUT REASONABLE
ACCOMMODATION, THE MATERIAL DUTIES OF THE EXECUTIVE REQUIRED HEREBY, AND THAT
SUCH DISABILITY HAS LASTED FOR NINETY (90) CONSECUTIVE DAYS OR ANY ONE HUNDRED
TWENTY (120) DAYS DURING THE IMMEDIATELY PRECEDING TWELVE (12)-MONTH PERIOD OR
IS, AS OF THE DATE OF DETERMINATION, REASONABLY EXPECTED TO LAST SIX (6) MONTHS
OR LONGER AFTER THE DATE OF DETERMINATION, IN EACH CASE BASED UPON MEDICALLY
AVAILABLE RELIABLE INFORMATION OR (III) EXECUTIVE’S QUALIFYING FOR BENEFITS
UNDER THE COMPANY’S LONG-TERM DISABILITY COVERAGE, IF ANY.  IN CONJUNCTION WITH
DETERMINING MENTAL AND/OR PHYSICAL DISABILITY FOR PURPOSES OF THIS AGREEMENT,
THE EXECUTIVE HEREBY CONSENTS TO (X) ANY EXAMINATIONS THAT THE BOARD OR THE
COMPENSATION COMMITTEE DETERMINES ARE RELEVANT TO A DETERMINATION OF WHETHER THE
EXECUTIVE IS MENTALLY AND/OR PHYSICALLY DISABLED OR ARE REQUIRED BY THE COMPANY
PHYSICIAN, (Y) FURNISH SUCH MEDICAL INFORMATION AS MAY BE REASONABLY REQUESTED
AND (Z) WAIVE ANY APPLICABLE PHYSICIAN PATIENT PRIVILEGE THAT MAY ARISE BECAUSE
OF SUCH EXAMINATION.


 


(C)           WITH RESPECT TO OUTSTANDING STOCK OPTIONS AND OTHER EQUITY-BASED
AWARDS HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION PURSUANT TO THIS
SECTION 4.2, (I) ANY SUCH OPTIONS THAT ARE NOT VESTED OR EXERCISABLE AS OF SUCH
DATE OF TERMINATION SHALL IMMEDIATELY EXPIRE AND ANY SUCH EQUITY-BASED AWARDS
THAT ARE NOT VESTED AS OF SUCH DATE OF TERMINATION SHALL IMMEDIATELY BE
FORFEITED AND (II) ANY SUCH OPTIONS THAT ARE VESTED AND EXERCISABLE AS OF SUCH
DATE OF TERMINATION SHALL EXPIRE IMMEDIATELY FOLLOWING THE EXPIRATION OF THE ONE
HUNDRED EIGHTY (180)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION.


 


(D)           WITH RESPECT TO ANY SHARES OF COMMON STOCK HELD BY THE EXECUTIVE
THAT ARE VESTED AS OF THE DATE OF TERMINATION PURSUANT TO THIS SECTION 4.2 (OR
ISSUED PURSUANT TO THE EXERCISE OF OPTIONS FOLLOWING SUCH DATE OF TERMINATION
PURSUANT TO SECTION 4.2(C) HEREOF), FOR THE TWO HUNDRED SEVENTY (270)-DAY PERIOD
FOLLOWING SUCH DATE OF TERMINATION, THE COMPANY (OR ITS DESIGNEE) SHALL HAVE THE
RIGHT TO PURCHASE FROM THE EXECUTIVE OR THE EXECUTIVE’S BENEFICIARY, AS
APPLICABLE, AND THE EXECUTIVE OR THE EXECUTIVE’S BENEFICIARY HEREBY AGREES TO
SELL ANY OR ALL SUCH SHARES TO THE COMPANY (OR THE COMPANY’S DESIGNEE) FOR AN
AMOUNT EQUAL TO THE PRODUCT OF (I) THE PER SHARE CURRENT FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK (AS DETERMINED BY THE BOARD IN GOOD FAITH) AND (II) THE
NUMBER OF SHARES SO PURCHASED.


 


4.3          TERMINATION BY THE COMPANY WITHOUT CAUSE OR RESIGNATION BY THE
EXECUTIVE FOR GOOD REASON.


(A)           THE COMPANY MAY TERMINATE THE EXECUTIVE’S EMPLOYMENT WITHOUT
“CAUSE” (AS DEFINED IN SECTION 4.3(G)), AND THEREBY TERMINATE THE EXECUTIVE’S
EMPLOYMENT (AND THE EMPLOYMENT PERIOD) UNDER THIS AGREEMENT AT ANY TIME WITH NO
REQUIREMENT FOR NOTICE TO THE EXECUTIVE.


 


(B)           THE EXECUTIVE MAY RESIGN, AND THEREBY TERMINATE THE EXECUTIVE’S
EMPLOYMENT (AND THE EMPLOYMENT PERIOD), AT ANY TIME FOR “GOOD REASON” (AS
DEFINED IN SECTION 4.3(F) HEREOF), UPON NOT LESS THAN SIXTY (60) DAYS’ PRIOR
WRITTEN NOTICE TO THE


 


4

--------------------------------------------------------------------------------



 


COMPANY SPECIFYING IN REASONABLE DETAIL THE REASON THEREFOR; PROVIDED, HOWEVER,
THAT THE COMPANY SHALL HAVE A REASONABLE OPPORTUNITY TO CURE ANY SUCH GOOD
REASON (TO THE EXTENT POSSIBLE) WITHIN SIXTY (60) DAYS AFTER THE COMPANY’S
RECEIPT OF SUCH NOTICE; AND PROVIDED FURTHER THAT, IF THE COMPANY IS NOT SEEKING
TO CURE, THE COMPANY SHALL NOT BE OBLIGATED TO ALLOW THE EXECUTIVE TO CONTINUE
WORKING DURING SUCH PERIOD AND MAY, IN ITS SOLE DISCRETION, ACCELERATE SUCH
TERMINATION OF EMPLOYMENT (AND THE EMPLOYMENT PERIOD) TO ANY DATE DURING SUCH
PERIOD.


 

(I)            EXECUTIVE MAY NOT TERMINATE EMPLOYMENT UNDER THIS AGREEMENT FOR
GOOD REASON REGARDING ANY OF THE COMPANY’S ACTS OR OMISSIONS OF WHICH EXECUTIVE
HAD ACTUAL NOTICE FOR SIXTY (60) DAYS OR MORE PRIOR TO GIVING NOTICE OF
TERMINATION FOR GOOD REASON.

 

(II)           A DETERMINATION OF WHETHER THE EXECUTIVE LEGITIMATELY HAS GOOD
REASON FOR TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, AND
OF WHETHER THE COMPANY HAS EFFECTIVELY CURED AND THUS ELIMINATED THE GROUNDS FOR
SUCH GOOD REASON, SHALL BE MADE ONLY BY THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY (THE “CHIEF EXECUTIVE OFFICER”), WITHIN THE CHIEF EXECUTIVE OFFICER’S
SOLE JUDGMENT AND DISCRETION, ACTING IN GOOD FAITH AFTER HAVING MET WITH THE
COMPANY’S SENIOR VICE PRESIDENT OF HUMAN RESOURCES.

 


(C)           IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
THIS SECTION 4.3, THEN, SUBJECT TO SECTION 4.3(D) HEREOF, THE FOLLOWING
PROVISIONS SHALL APPLY:


 

(I)            THE COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY
TO WHICH THE EXECUTIVE WOULD HAVE BEEN ENTITLED PURSUANT TO SECTION 3.1 HEREOF
(AT THE BASE SALARY RATE DURING THE YEAR OF TERMINATION) HAD THE EXECUTIVE
REMAINED IN THE EMPLOY OF THE COMPANY UNTIL THE EXPIRATION OF THE EMPLOYMENT
PERIOD IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION, WITH ALL SUCH
AMOUNTS PAYABLE IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES AND
PROCEDURES IN THE SAME MANNER AND AT THE SAME TIME AS THOUGH THE EXECUTIVE
REMAINED EMPLOYED BY THE COMPANY.

 

(II)           IF SUCH TERMINATION OCCURS UPON OR WITHIN SIX (6) MONTHS
FOLLOWING A CHANGE OF CONTROL (AS DEFINED IN EXHIBIT A ATTACHED HERETO), THE
COMPANY SHALL CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY TO WHICH THE
EXECUTIVE WOULD HAVE BEEN ENTITLED PURSUANT TO SECTION 3.1 HEREOF (AT THE BASE
SALARY RATE DURING THE YEAR OF TERMINATION) FOR THE GREATER OF (A) THE PERIOD
SET FORTH IN SECTION 4.3(C)(I) HEREOF OR (B) A TWO (2)-YEAR PERIOD FOLLOWING
SUCH DATE OF TERMINATION, WITH ALL SUCH AMOUNTS PAYABLE IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAYROLL PRACTICES AND PROCEDURES IN THE SAME MANNER AND AT THE
SAME TIME AS THOUGH THE EXECUTIVE REMAINED EMPLOYED BY THE COMPANY.

 

(III)          IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS TERMINATED PURSUANT TO
THIS SECTION 4.3 WITHOUT CAUSE, AND IF THE COMPANY HAS PREVIOUSLY EFFECTED
REDUCTIONS IN THE EXECUTIVE’S BASE SALARY AND THE BASE SALARY OF ALL EXECUTIVES
AT THE SAME LEVEL AS THE EXECUTIVE, WHICH REDUCTIONS WERE

 

5

--------------------------------------------------------------------------------


 

SUBSTANTIALLY SIMILAR, THEN THE BASE SALARY RATE FOR PURPOSES OF
SECTION 4.3(C)(I) OR (II) HEREOF SHALL BE THE BASE SALARY RATE IN EFFECT
IMMEDIATELY PRIOR TO SUCH REDUCTIONS.

 

(IV)          SUBJECT TO THE SOLE DISCRETION OF THE BOARD OR THE COMPENSATION
COMMITTEE, THE COMPANY MAY PAY TO THE EXECUTIVE A PRORATED SHARE OF THE ANNUAL
BONUS PURSUANT TO SECTION 3.2 HEREOF (BASED ON THE PERIOD OF ACTUAL EMPLOYMENT)
THAT THE EXECUTIVE WOULD HAVE BEEN ENTITLED TO HAD THE EXECUTIVE WORKED THE FULL
YEAR DURING WHICH THE TERMINATION OCCURRED, PROVIDED THAT BONUS TARGETS ARE MET
FOR THE YEAR OF SUCH TERMINATION.  THE BONUS SHALL BE PAYABLE AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE DETERMINATION THEREOF, BUT IN NO EVENT
LATER THAN MAY 15 OF THE FOLLOWING YEAR, AND IN ACCORDANCE WITH THE COMPANY’S
NORMAL PAYROLL PRACTICES AND PROCEDURES.

 

(V)           WITH RESPECT TO OUTSTANDING OPTIONS AND OTHER EQUITY-BASED AWARDS
HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION PURSUANT TO THIS
SECTION 4.3, (A) ANY SUCH OPTIONS THAT ARE NOT VESTED OR EXERCISABLE AS OF SUCH
DATE OF TERMINATION SHALL IMMEDIATELY EXPIRE AND ANY SUCH EQUITY-BASED AWARDS
THAT ARE NOT VESTED AS OF SUCH DATE OF TERMINATION SHALL IMMEDIATELY BE
FORFEITED AND (B) ANY SUCH OPTIONS THAT ARE VESTED AND EXERCISABLE AS OF SUCH
DATE OF TERMINATION SHALL EXPIRE IMMEDIATELY FOLLOWING THE EXPIRATION OF THE
NINETY (90)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION.

 

(VI)          WITH RESPECT TO ANY SHARES OF COMMON STOCK HELD BY THE EXECUTIVE
THAT ARE VESTED AS OF THE DATE OF TERMINATION PURSUANT TO THIS SECTION 4.3 (OR
ISSUED PURSUANT TO THE EXERCISE OF OPTIONS FOLLOWING SUCH DATE OF TERMINATION
PURSUANT TO SECTION 4.3(C)(V) HEREOF), FOR THE ONE HUNDRED EIGHTY (180)-DAY
PERIOD FOLLOWING SUCH DATE OF TERMINATION, THE COMPANY (OR ITS DESIGNEE) SHALL
HAVE THE RIGHT TO PURCHASE FROM THE EXECUTIVE, AND THE EXECUTIVE HEREBY AGREES
TO SELL ANY OR ALL SUCH SHARES TO THE COMPANY (OR THE COMPANY’S DESIGNEE), FOR
AN AMOUNT EQUAL TO THE PRODUCT OF (A) THE PER SHARE CURRENT FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK (AS DETERMINED BY THE BOARD IN GOOD FAITH) AND (B) THE
NUMBER OF SHARES SO PURCHASED.

 


(D)           AS A CONDITION PRECEDENT TO THE EXECUTIVE’S RIGHT TO RECEIVE THE
BENEFITS SET FORTH IN SECTION 4.3(C) HEREOF, THE EXECUTIVE AGREES TO EXECUTE A
RELEASE OF THE COMPANY AND ITS RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS,
STOCKHOLDERS, EMPLOYEES, AGENTS, INSURERS, REPRESENTATIVES AND SUCCESSORS FROM
AND AGAINST ANY AND ALL CLAIMS THAT THE EXECUTIVE MAY HAVE AGAINST ANY SUCH
PERSON (AS DEFINED IN SECTION 5.4(F) HEREOF) RELATING TO THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY AND THE TERMINATION THEREOF, SUCH RELEASE TO BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.


 


(E)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF IT
SHALL BE DETERMINED THAT ANY PAYMENT, VESTING, DISTRIBUTION OR TRANSFER BY THE
COMPANY OR ANY SUCCESSOR, OR ANY AFFILIATE OF THE FOREGOING OR BY ANY OTHER
PERSON OR THAT ANY OTHER EVENT OCCURRING WITH RESPECT TO THE EXECUTIVE AND THE
COMPANY FOR THE EXECUTIVE’S BENEFIT, WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE UNDER THE TERMS OF THIS AGREEMENT


 


6

--------------------------------------------------------------------------------



 


OR OTHERWISE (INCLUDING UNDER ANY EMPLOYEE BENEFIT PLAN) (A “PAYMENT”) WOULD BE
SUBJECT TO OR RESULT IN THE IMPOSITION OF THE EXCISE TAX IMPOSED BY SECTION 4999
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (AND ANY
REGULATIONS OR GUIDANCE PROMULGATED OR ISSUED THEREUNDER, ANY SUCCESSOR
PROVISION, AND ANY SIMILAR PROVISION OF STATE OR LOCAL INCOME TAX LAW)
(COLLECTIVELY, THE “EXCISE TAX”), THEN THE AMOUNT OF THE PAYMENT SHALL BE
REDUCED TO THE HIGHEST AMOUNT THAT MAY BE PAID BY THE COMPANY OR OTHER ENTITY
WITHOUT SUBJECTING ANY SUCH PAYMENT TO THE EXCISE TAX (THE “PAYMENT
REDUCTION”).  THE EXECUTIVE SHALL HAVE THE RIGHT TO DESIGNATE THOSE PAYMENTS OR
BENEFITS THAT SHALL BE REDUCED OR ELIMINATED UNDER THE PAYMENT REDUCTION TO
AVOID THE IMPOSITION OF THE EXCISE TAX, SUBJECT TO THE CONFIRMATION OF THE
ACCOUNTING FIRM (AS DEFINED HEREIN) WITH RESPECT TO THE INTENDED EFFECT THEREOF.


 

(I)            SUBJECT TO THE PROVISIONS OF SECTION 4.3(E)(II), ALL
DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION 4.3(E), INCLUDING WHETHER
AND WHEN A PAYMENT IS SUBJECT TO SECTION 4999 AND THE ASSUMPTIONS TO BE UTILIZED
IN ARRIVING AT SUCH DETERMINATION AND IN DETERMINING AN APPROPRIATE PAYMENT
REDUCTION, SHALL BE MADE BY KPMG LLP, OR ANY OTHER NATIONALLY RECOGNIZED
ACCOUNTING FIRM THAT SHALL BE THE COMPANY’S OUTSIDE AUDITORS AT THE TIME OF SUCH
DETERMINATION (THE “ACCOUNTING FIRM”), WHICH ACCOUNTING FIRM SHALL PROVIDE
DETAILED SUPPORTING CALCULATIONS TO THE EXECUTIVE AND THE COMPANY WITHIN FIFTEEN
(15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE COMPANY OR THE EXECUTIVE
THAT THERE WILL BE A PAYMENT THAT THE PERSON GIVING NOTICE BELIEVES MAY BE
SUBJECT TO THE EXCISE TAX.  ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL
BE BORNE BY THE COMPANY.  ANY DETERMINATION BY THE ACCOUNTING FIRM SHALL BE
BINDING UPON THE COMPANY AND THE EXECUTIVE IN DETERMINING WHETHER A PAYMENT
REDUCTION IS REQUIRED AND THE AMOUNT THEREOF (SUBJECT TO SECTIONS 4.3(E)(II) AND
(III)), IN THE ABSENCE OF MATERIAL MATHEMATICAL OR LEGAL ERROR.

 

(II)           AS A RESULT OF UNCERTAINTY IN THE APPLICATION OF SECTION 4999
THAT MAY EXIST AT THE TIME OF THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM,
IT MAY BE POSSIBLE THAT IN MAKING THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER, THE ACCOUNTING FIRM SHALL DETERMINE THAT A PAYMENT REDUCTION NEED NOT
BE MADE THAT PROPERLY SHOULD BE MADE (AN “OVERPAYMENT”) OR THAT A PAYMENT
REDUCTION NOT PROPERLY NEEDED TO BE MADE SHOULD BE MADE (AN “UNDERPAYMENT”). 
IF, WITHIN SEVENTY-FIVE (75) DAYS AFTER THE ACCOUNTING FIRM’S INITIAL
DETERMINATION UNDER SECTION 4.3(E)(I), THE ACCOUNTING FIRM SHALL DETERMINE THAT
AN OVERPAYMENT WAS MADE, ANY SUCH OVERPAYMENT SHALL BE TREATED FOR ALL PURPOSES,
TO THE EXTENT PRACTICABLE AND SUBJECT TO APPLICABLE LAW, AS A LOAN TO THE
EXECUTIVE WITH INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN
SECTION 1274(D) OF THE CODE AND SHALL BE REPAID BY THE EXECUTIVE TO THE COMPANY
WITHIN THIRTY-FIVE (35) DAYS AFTER THE EXECUTIVE RECEIVES NOTICE OF THE
ACCOUNTING FIRM’S DETERMINATION; PROVIDED, HOWEVER, THAT THE AMOUNT TO BE REPAID
BY THE EXECUTIVE TO THE COMPANY EITHER AS A LOAN OR OTHERWISE AS A LUMP SUM
PAYMENT (WHERE A LOAN IS NOT PRACTICABLE OR PERMITTED BY LAW) SHALL BE REDUCED
TO THE EXTENT THAT ANY PORTION OF THE OVERPAYMENT TO BE REPAID WILL NOT BE
OFFSET BY A CORRESPONDING REDUCTION IN TAX BY REASON OF SUCH REPAYMENT OF THE
OVERPAYMENT.  IF THE ACCOUNTING FIRM SHALL DETERMINE THAT AN UNDERPAYMENT WAS
MADE, ANY SUCH UNDERPAYMENT SHALL BE DUE AND PAYABLE BY THE COMPANY TO THE
EXECUTIVE

 

7

--------------------------------------------------------------------------------


 

WITHIN THIRTY-FIVE (35) DAYS AFTER THE COMPANY RECEIVES NOTICE OF THE ACCOUNTING
FIRM’S DETERMINATION.

 

(III)          THE EXECUTIVE SHALL GIVE WRITTEN NOTICE TO THE COMPANY OF ANY
CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE
PAYMENT BY THE EXECUTIVE OF AN EXCISE TAX, SUCH NOTICE TO BE PROVIDED WITHIN
FIFTEEN (15) DAYS AFTER THE EXECUTIVE SHALL HAVE RECEIVED WRITTEN NOTICE OF SUCH
CLAIM.  THE EXECUTIVE SHALL COOPERATE WITH THE COMPANY IN DETERMINING WHETHER TO
CONTEST OR PAY SUCH CLAIM AND SHALL NOT PAY SUCH CLAIM WITHOUT THE WRITTEN
CONSENT OF THE COMPANY, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.

 

(IV)          THIS SECTION 4.3(E) SHALL REMAIN IN FULL FORCE AND EFFECT
FOLLOWING THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON UNTIL THE
EXPIRATION OF THE STATUTE OF LIMITATIONS ON THE ASSESSMENT OF TAXES APPLICABLE
TO THE EXECUTIVE FOR ALL PERIODS IN WHICH THE EXECUTIVE MAY INCUR A LIABILITY
FOR TAXES (INCLUDING EXCISE TAXES), INTEREST OR PENALTIES ARISING OUT OF THE
OPERATION OF THIS AGREEMENT.

 


(F)            FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE WOULD BE ENTITLED
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT FOR “GOOD REASON” IF WITHOUT THE
EXECUTIVE’S PRIOR WRITTEN CONSENT:


 

(I)            THE COMPANY FAILS TO COMPLY WITH ANY MATERIAL OBLIGATION IMPOSED
BY THIS AGREEMENT;

 

(II)           THE COMPANY CHANGES THE EXECUTIVE’S POSITION FROM THAT OF
PRESIDENT AND CHIEF OPERATING OFFICER; PROVIDED, HOWEVER, THAT A CHANGE IN THE
EXECUTIVE’S DUTIES OR RESPONSIBILITIES WITHOUT A CHANGE IN THE EXECUTIVE’S
POSITION AS PRESIDENT AND CHIEF OPERATING OFFICER SHALL NOT CONSTITUTE GOOD
REASON; OR

 

(III)          THE COMPANY EFFECTS A REDUCTION IN THE EXECUTIVE’S BASE SALARY,
UNLESS ALL EXECUTIVES AT THE SAME LEVEL AS THE EXECUTIVE RECEIVE A SUBSTANTIALLY
SIMILAR REDUCTION IN BASE SALARY.

 


(G)           FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS THE OCCURRENCE OF
ANY ONE OR MORE OF THE FOLLOWING EVENTS, AND THE COMPANY SHALL HAVE THE SOLE
DISCRETION TO DETERMINE THE EXISTENCE OF CAUSE:


 

(I)            A FAILURE BY THE EXECUTIVE TO COMPLY WITH ANY OBLIGATION UNDER
THIS AGREEMENT;

 

(II)           THE EXECUTIVE’S BEING INDICTED FOR (A) ANY FELONY OR (B) ANY
MISDEMEANOR THAT CAUSES OR IS LIKELY TO CAUSE HARM OR EMBARRASSMENT TO THE
COMPANY OR ANY OF ITS AFFILIATES, IN THE REASONABLE JUDGMENT OF THE BOARD;

 

8

--------------------------------------------------------------------------------


 

(III)          THEFT, EMBEZZLEMENT OR FRAUD BY THE EXECUTIVE IN CONNECTION WITH
THE PERFORMANCE OF THE EXECUTIVE’S DUTIES HEREUNDER;

 

(IV)          THE EXECUTIVE’S ENGAGING IN ANY ACTIVITY THAT GIVES RISE TO A
MATERIAL CONFLICT WITH THE COMPANY OR ANY OF ITS AFFILIATES;

 

(V)           THE MISAPPROPRIATION BY THE EXECUTIVE OF ANY MATERIAL BUSINESS
OPPORTUNITY OF THE COMPANY OR ANY OF ITS AFFILIATES;

 

(VI)          ANY FAILURE TO COMPLY WITH, OBSERVE OR CARRY OUT THE COMPANY’S
RULES, REGULATIONS, POLICIES AND CODES OF ETHICS AND/OR CONDUCT APPLICABLE TO
ITS EMPLOYEES GENERALLY AND IN EFFECT FROM TIME TO TIME, INCLUDING (WITHOUT
LIMITATION) THOSE REGARDING CONFLICTS, POTENTIAL CONFLICTS OF INTEREST OR THE
APPEARANCE OF A CONFLICT OF INTEREST

 

(VII)         ANY FAILURE TO COMPLY WITH, OBSERVE OR CARRY OUT THE RULES,
REGULATIONS, POLICIES, DIRECTIONS, CODES OF ETHICS AND/OR CONDUCT AND
RESTRICTIONS ESTABLISHED OR APPROVED BY THE BOARD FROM TIME TO TIME FOR SENIOR
EXECUTIVE OFFICERS OF THE COMPANY, INCLUDING (WITHOUT LIMITATION) THOSE
REGARDING CONFLICTS, POTENTIAL CONFLICTS OF INTEREST OR THE APPEARANCE OF A
CONFLICT OF INTEREST;

 

(VIII)        SUBSTANCE ABUSE OR USE OF ILLEGAL DRUGS THAT, IN THE REASONABLE
JUDGMENT OF THE BOARD, (A) IMPAIRS THE EXECUTIVE’S PERFORMANCE OF THE
EXECUTIVE’S DUTIES HEREUNDER OR (B) CAUSES OR IS LIKELY TO CAUSE HARM OR
EMBARRASSMENT TO THE COMPANY OR ANY OF ITS AFFILIATES; AND

 

(IX)           ENGAGEMENT IN CONDUCT THAT EXECUTIVE KNOWS OR SHOULD KNOW IS
INJURIOUS TO THE COMPANY OR ANY OF ITS AFFILIATES.

 


4.4          TERMINATION FOR CAUSE, VOLUNTARY RESIGNATION OTHER THAN FOR GOOD
REASON OR ELECTION NOT TO EXTEND THE EMPLOYMENT PERIOD.


 


(A)           (I) THE COMPANY MAY, UPON ACTION OF THE BOARD, TERMINATE THE
EMPLOYMENT OF THE EXECUTIVE (AND THE EMPLOYMENT PERIOD) AT ANY TIME FOR “CAUSE,”
(II) THE EXECUTIVE MAY VOLUNTARILY RESIGN OTHER THAN FOR GOOD REASON AND THEREBY
TERMINATE THE EXECUTIVE’S EMPLOYMENT (AND THE EMPLOYMENT PERIOD) UNDER THIS
AGREEMENT AT ANY TIME UPON NOT LESS THAN THIRTY (30)-DAYS’ PRIOR WRITTEN NOTICE
OR (III) EITHER THE COMPANY OR THE EXECUTIVE MAY ELECT NOT TO EXTEND OR FURTHER
EXTEND THE EMPLOYMENT PERIOD PURSUANT TO SECTION 2.2 HEREOF.


 


(B)           THE FOLLOWING PROVISIONS SHALL APPLY UPON TERMINATION BY THE
COMPANY FOR CAUSE, BY THE EXECUTIVE AS THE RESULT OF RESIGNATION FOR OTHER THAN
FOR GOOD REASON, OR BY THE COMPANY OR THE EXECUTIVE AT THE END OF THE EMPLOYMENT
PERIOD AS THE RESULT OF AN ELECTION NOT TO EXTEND OR FURTHER EXTEND THE
EMPLOYMENT PERIOD:


 

(I)            THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE ALL AMOUNTS OF EARNED
BUT UNPAID BASE SALARY AND BENEFITS ACCRUED THROUGH THE DATE OF SUCH
TERMINATION.  EXCEPT AS PROVIDED BELOW, ALL OTHER RIGHTS OF THE EXECUTIVE

 

9

--------------------------------------------------------------------------------


 

(AND ALL OBLIGATIONS OF THE COMPANY) HEREUNDER SHALL TERMINATE AS OF THE DATE OF
SUCH TERMINATION.

 

(II)           WITH RESPECT TO OUTSTANDING OPTIONS AND OTHER EQUITY-BASED AWARDS
HELD BY THE EXECUTIVE AS OF THE DATE OF TERMINATION PURSUANT TO THIS
SECTION 4.4, (A) ANY SUCH OPTIONS THAT ARE NOT VESTED OR EXERCISABLE AS OF SUCH
DATE OF TERMINATION SHALL IMMEDIATELY EXPIRE AND ANY SUCH EQUITY-BASED AWARDS
THAT ARE NOT VESTED AS OF SUCH DATE OF TERMINATION SHALL IMMEDIATELY BE
FORFEITED AND (B) ANY SUCH OPTIONS THAT ARE VESTED AND EXERCISABLE AS OF SUCH
DATE OF TERMINATION SHALL EXPIRE IMMEDIATELY FOLLOWING THE EXPIRATION OF THE
NINETY (90)-DAY PERIOD FOLLOWING SUCH DATE OF TERMINATION.

 

(III)          WITH RESPECT TO ANY SHARES OF COMMON STOCK HELD BY THE EXECUTIVE
THAT ARE VESTED AS OF THE DATE OF TERMINATION PURSUANT TO THIS SECTION 4.4 (OR
ISSUED PURSUANT TO THE EXERCISE OF OPTIONS FOLLOWING SUCH DATE OF TERMINATION
PURSUANT TO SECTION 4.4(B)(II) HEREOF), FOR THE ONE HUNDRED EIGHTY (180)-DAY
PERIOD FOLLOWING SUCH DATE OF TERMINATION, THE COMPANY (OR ITS DESIGNEE) SHALL
HAVE THE RIGHT TO PURCHASE FROM THE EXECUTIVE AND THE EXECUTIVE HEREBY AGREES TO
SELL ANY OR ALL SUCH SHARES TO THE COMPANY (OR THE COMPANY’S DESIGNEE) FOR AN
AMOUNT EQUAL TO THE PRODUCT OF (A) THE PER SHARE CURRENT FAIR MARKET VALUE OF A
SHARE OF COMMON STOCK (AS DETERMINED BY THE BOARD IN GOOD FAITH) AND (B) THE
NUMBER OF SHARES SO PURCHASED.

 


4.5          RESIGNATION FROM OFFICER POSITIONS.  UPON THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON (UNLESS OTHERWISE AGREED IN WRITING BY THE
COMPANY AND THE EXECUTIVE), THE EXECUTIVE WILL BE DEEMED TO HAVE RESIGNED,
WITHOUT ANY FURTHER ACTION BY THE EXECUTIVE, FROM ANY AND ALL OFFICER, AND/OR
DIRECTOR POSITIONS THAT THE EXECUTIVE, IMMEDIATELY PRIOR TO SUCH TERMINATION,
(A) HELD WITH THE COMPANY OR ANY OF ITS AFFILIATES AND (B) HELD WITH ANY OTHER
ENTITIES AT THE DIRECTION OF, OR AS A RESULT OF THE EXECUTIVE’S AFFILIATION
WITH, THE COMPANY OR ANY OF ITS AFFILIATES.  IF FOR ANY REASON THIS SECTION 4.5
IS DEEMED TO BE INSUFFICIENT TO EFFECTUATE SUCH RESIGNATIONS, THEN EXECUTIVE
WILL, UPON THE COMPANY’S REQUEST, EXECUTE ANY DOCUMENTS OR INSTRUMENTS THAT THE
COMPANY MAY DEEM NECESSARY OR DESIRABLE TO EFFECTUATE SUCH RESIGNATIONS.  IN
ADDITION, THE EXECUTIVE HEREBY DESIGNATES THE SECRETARY OR ANY ASSISTANT
SECRETARY OF THE COMPANY AND OF ANY AFFILIATE TO EXECUTE ANY SUCH DOCUMENTS OR
INSTRUMENTS AS THE EXECUTIVE’S ATTORNEY-IN-FACT TO EFFECTUATE SUCH RESIGNATIONS
IF EXECUTION BY THE SECRETARY OR ANY ASSISTANT SECRETARY OF THE COMPANY OR
AFFILIATE IS DEEMED BY THE COMPANY OR THE AFFILIATE TO BE A MORE EXPEDIENT MEANS
TO EFFECTUATE SUCH RESIGNATION OR RESIGNATIONS.


 


4.6          SECTION 409A OF THE CODE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, THE PARTIES MUTUALLY DESIRE TO AVOID ADVERSE TAX CONSEQUENCES
ASSOCIATED WITH THE APPLICATION OF SECTION 409A OF THE CODE TO THIS AGREEMENT
AND AGREE TO COOPERATE FULLY AND TAKE APPROPRIATE REASONABLE ACTIONS TO AVOID
ANY SUCH CONSEQUENCES UNDER SECTION 409A OF THE CODE, INCLUDING DELAYING
PAYMENTS AND REFORMING THE FORM OF THE AGREEMENT IF SUCH ACTION WOULD REDUCE OR
ELIMINATE TAXES AND/OR INTEREST PAYABLE AS A RESULT OF SECTION 409A OF THE CODE.
IN THIS REGARD, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 4, TO
THE EXTENT NECESSARY TO COMPLY WITH SECTION 409A OF THE CODE, ANY PAYMENT

 

10

--------------------------------------------------------------------------------



 


REQUIRED UNDER THIS SECTION 4 SHALL BE DEFERRED FOR A PERIOD OF SIX (6) MONTHS,
REGARDLESS OF THE CIRCUMSTANCES GIVING RISE TO OR THE BASIS FOR SUCH PAYMENT.


 


5.             CONFIDENTIALITY, WORK PRODUCT AND NON-COMPETITION AND
NON-SOLICITATION.


 


5.1          CONFIDENTIALITY.


 


(A)           IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY,
THE COMPANY PROMISES TO PROVIDE THE EXECUTIVE WITH ACCESS TO “CONFIDENTIAL
INFORMATION” (AS DEFINED IN SECTION 5.4(D) HEREOF) IN SUPPORT OF THE EXECUTIVE’S
EMPLOYMENT DUTIES.  THE EXECUTIVE RECOGNIZES THAT THE COMPANY’S BUSINESS
INTERESTS REQUIRE A CONFIDENTIAL RELATIONSHIP BETWEEN THE COMPANY AND THE
EXECUTIVE AND THE FULLEST PRACTICAL PROTECTION AND CONFIDENTIAL TREATMENT OF ALL
CONFIDENTIAL INFORMATION.  AT ALL TIMES, BOTH DURING AND AFTER THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY:  (I) APPROPRIATE,
DOWNLOAD, PRINT, COPY, REMOVE, USE, DISCLOSE, DIVULGE, COMMUNICATE OR OTHERWISE
“MISAPPROPRIATE” (AS DEFINED IN SECTION 5.4(E) HEREOF) ANY CONFIDENTIAL
INFORMATION, INCLUDING, WITHOUT LIMITATION, ORIGINALS OR COPIES OF ANY
CONFIDENTIAL INFORMATION, IN ANY MEDIA OR FORMAT, EXCEPT FOR THE COMPANY’S
BENEFIT WITHIN THE COURSE AND SCOPE OF THE EXECUTIVE’S EMPLOYMENT OR WITH THE
PRIOR WRITTEN CONSENT OF THE CHIEF EXECUTIVE OFFICER; OR (II) TAKE OR ENCOURAGE
ANY ACTION THAT WOULD CIRCUMVENT, INTERFERE WITH OR OTHERWISE DIMINISH THE VALUE
OR BENEFIT OF THE CONFIDENTIAL INFORMATION TO ANY OF THE COMPANY PARTIES (AS
DEFINED IN SECTION 5.4(B) HEREOF).


 


(B)           ALL CONFIDENTIAL INFORMATION, AND ALL OTHER INFORMATION AND
PROPERTY AFFECTING OR RELATING TO THE BUSINESS OF THE COMPANY PARTIES WITHIN THE
EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF FORM OR FORMAT, SHALL
REMAIN, AT ALL TIMES, THE PROPERTY OF THE RESPECTIVE COMPANY PARTIES, THE
APPROPRIATION, USE AND/OR DISCLOSURE OF WHICH IS GOVERNED AND RESTRICTED BY THIS
AGREEMENT.


 


(C)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT:


 

(I)            THE EXECUTIVE OCCUPIES A UNIQUE POSITION WITHIN THE COMPANY, AND
THE EXECUTIVE IS AND WILL BE INTIMATELY INVOLVED IN THE DEVELOPMENT AND/OR
IMPLEMENTATION OF CONFIDENTIAL INFORMATION;

 

(II)           IN THE EVENT THE EXECUTIVE BREACHES THIS SECTION 5.1 WITH RESPECT
TO ANY CONFIDENTIAL INFORMATION, SUCH BREACH SHALL BE DEEMED TO BE A
MISAPPROPRIATION OF SUCH CONFIDENTIAL INFORMATION; AND

 

(III)          ANY MISAPPROPRIATION OF CONFIDENTIAL INFORMATION WILL RESULT IN
IMMEDIATE AND IRREPARABLE HARM TO THE COMPANY.

 


(D)           UPON RECEIPT OF ANY FORMAL OR INFORMAL REQUEST, BY LEGAL PROCESS
OR OTHERWISE, SEEKING THE EXECUTIVE’S DIRECT OR INDIRECT DISCLOSURE OR
PRODUCTION OF ANY CONFIDENTIAL INFORMATION TO ANY PERSON, THE EXECUTIVE SHALL
PROMPTLY AND TIMELY NOTIFY THE COMPANY AND PROVIDE A DESCRIPTION AND, IF
APPLICABLE, HAND DELIVER A COPY OF SUCH REQUEST TO THE COMPANY.  THE EXECUTIVE
IRREVOCABLY NOMINATES AND APPOINTS THE COMPANY AS THE EXECUTIVE’S TRUE AND
LAWFUL ATTORNEY-IN-FACT TO ACT IN THE EXECUTIVE’S NAME, PLACE AND STEAD TO
PERFORM ANY

 

11

--------------------------------------------------------------------------------



 


ACT THAT THE EXECUTIVE MIGHT PERFORM TO DEFEND AND PROTECT AGAINST ANY
DISCLOSURE OF CONFIDENTIAL INFORMATION.


 


(E)           AT ANY TIME THE COMPANY MAY REQUEST, DURING OR AFTER THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL DELIVER TO THE COMPANY ALL ORIGINALS AND
COPIES OF CONFIDENTIAL INFORMATION AND ALL OTHER INFORMATION AND PROPERTY
AFFECTING OR RELATING TO THE BUSINESS OF THE COMPANY PARTIES WITHIN THE
EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL, REGARDLESS OF FORM OR FORMAT,
INCLUDING, WITHOUT LIMITATION ANY CONFIDENTIAL INFORMATION PRODUCED BY THE
EXECUTIVE.  BOTH DURING AND AFTER THE EMPLOYMENT PERIOD, THE COMPANY SHALL HAVE
THE RIGHT OF REASONABLE ACCESS TO REVIEW, INSPECT, COPY AND/OR CONFISCATE ANY
CONFIDENTIAL INFORMATION WITHIN THE EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL.


 


(F)            UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT, THE EXECUTIVE
SHALL IMMEDIATELY RETURN TO THE COMPANY ALL CONFIDENTIAL INFORMATION, AND ALL
OTHER INFORMATION AND PROPERTY AFFECTING OR RELATING TO THE BUSINESS OF THE
COMPANY PARTIES, WITHIN THE EXECUTIVE’S POSSESSION, CUSTODY OR CONTROL,
REGARDLESS OF FORM OR FORMAT, WITHOUT THE NECESSITY OF A PRIOR COMPANY REQUEST.


 


(G)           DURING THE EMPLOYMENT PERIOD, THE EXECUTIVE REPRESENTS AND AGREES
THAT THE EXECUTIVE WILL NOT USE OR DISCLOSE ANY CONFIDENTIAL OR PROPRIETARY
INFORMATION OR TRADE SECRETS OF OTHERS, INCLUDING BUT NOT LIMITED TO FORMER
EMPLOYERS, AND THAT THE EXECUTIVE WILL NOT BRING ONTO THE PREMISES OF THE
COMPANY OR ACCESS SUCH CONFIDENTIAL OR PROPRIETARY INFORMATION OR TRADE SECRETS
OF SUCH OTHERS, UNLESS CONSENTED TO IN WRITING BY SAID OTHERS, AND THEN ONLY
WITH THE PRIOR WRITTEN AUTHORIZATION OF THE COMPANY.


 


5.2          WORK PRODUCT/INTELLECTUAL PROPERTY.


 


(A)           ASSIGNMENT.  THE EXECUTIVE HEREBY ASSIGNS TO THE COMPANY ALL
RIGHT, TITLE AND INTEREST TO ALL “WORK PRODUCT” (AS DEFINED IN
SECTION 5.4(H) HEREOF) THAT (I) RELATES TO ANY OF THE COMPANY PARTIES’ ACTUAL OR
ANTICIPATED BUSINESS, RESEARCH AND DEVELOPMENT OR EXISTING OR FUTURE PRODUCTS OR
SERVICES, OR (II)  IS CONCEIVED, REDUCED TO PRACTICE, DEVELOPED OR MADE USING
ANY EQUIPMENT, SUPPLIES, FACILITIES, ASSETS, INFORMATION OR RESOURCES OF ANY OF
THE COMPANY PARTIES (INCLUDING, WITHOUT LIMITATION, ANY INTELLECTUAL PROPERTY
RIGHTS).


 


(B)           DISCLOSURE.  THE EXECUTIVE SHALL PROMPTLY DISCLOSE WORK PRODUCT TO
THE CHIEF EXECUTIVE OFFICER AND PERFORM ALL ACTIONS REASONABLY REQUESTED BY THE
COMPANY (WHETHER DURING OR AFTER THE EMPLOYMENT PERIOD) TO ESTABLISH AND CONFIRM
THE OWNERSHIP AND PROPRIETARY INTEREST OF ANY OF THE COMPANY PARTIES IN ANY WORK
PRODUCT (INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF ASSIGNMENTS, CONSENTS,
POWERS OF ATTORNEY, APPLICATIONS AND OTHER INSTRUMENTS).  THE EXECUTIVE SHALL
NOT FILE ANY PATENT OR COPYRIGHT APPLICATIONS RELATED TO ANY WORK PRODUCT EXCEPT
WITH THE WRITTEN CONSENT OF THE CHIEF EXECUTIVE OFFICER.


 


5.3          NON-COMPETITION AND NON-SOLICITATION.


 


(A)           IN CONSIDERATION OF THE CONFIDENTIAL INFORMATION BEING PROVIDED TO
THE EXECUTIVE AS STATED IN SECTION 5.1 HEREOF, AND OTHER GOOD AND VALUABLE NEW
CONSIDERATION AS STATED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
EMPLOYMENT AND/OR

 

12

--------------------------------------------------------------------------------


 


CONTINUED EMPLOYMENT WITH THE COMPANY, AND THE BUSINESS RELATIONSHIPS, COMPANY
GOODWILL, WORK EXPERIENCE, CLIENT, CUSTOMER AND/OR VENDOR RELATIONSHIPS AND
OTHER FRUITS OF EMPLOYMENT THAT THE EXECUTIVE WILL HAVE THE OPPORTUNITY TO
OBTAIN, USE AND DEVELOP UNDER THIS AGREEMENT, THE EXECUTIVE AGREES TO THE
RESTRICTIVE COVENANTS STATED IN THIS SECTION 5.3.


 


(B)           DURING THE EMPLOYMENT PERIOD AND UNTIL THE END OF THE RESTRICTED
PERIOD (AS DEFINED IN SECTION 5.4(G) HEREOF), THE EXECUTIVE AGREES THAT THE
EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, ON THE EXECUTIVE’S OWN BEHALF OR ON
THE BEHALF OF ANY OTHER PERSON, WITHIN THE UNITED STATES OF AMERICA OR IN ANY
OTHER COUNTRY OR TERRITORY IN WHICH THE BUSINESSES OF THE COMPANY ARE CONDUCTED:


 

(I)            ENGAGE IN A COMPETING BUSINESS (AS DEFINED IN
SECTION 5.4(C) HEREOF, INCLUDING, WITHOUT LIMITATION, BY OWNING, MANAGING,
OPERATING, CONTROLLING, BEING EMPLOYED BY, PROVIDING SERVICES AS A CONSULTANT OR
INDEPENDENT CONTRACTOR TO OR PARTICIPATING IN THE OWNERSHIP, MANAGEMENT,
OPERATION OR CONTROL OF ANY COMPETING BUSINESS;

 

(II)           INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER, VENDOR, SUPPLIER,
LICENSOR OR OTHER PERSON IN A BUSINESS RELATIONSHIP WITH ANY COMPANY PARTY, FOR
OR WITH WHICH THE EXECUTIVE OR EMPLOYEES WORKING UNDER THE EXECUTIVE’S
SUPERVISION HAD ANY DIRECT OR INDIRECT RESPONSIBILITY OR CONTACT DURING THE
EMPLOYMENT PERIOD, (A) TO DO BUSINESS WITH A COMPETING BUSINESS OR (B) TO CEASE,
RESTRICT, TERMINATE OR OTHERWISE REDUCE BUSINESS WITH THE COMPANY FOR THE
BENEFIT OF A COMPETING BUSINESS, REGARDLESS OF WHETHER THE EXECUTIVE INITIATES
CONTACT; OR

 

(III)          (A) SOLICIT, RECRUIT, PERSUADE, INFLUENCE OR INDUCE, OR ATTEMPT
TO SOLICIT, RECRUIT, PERSUADE, INFLUENCE OR INDUCE ANYONE EMPLOYED OR OTHERWISE
RETAINED BY ANY OF THE COMPANY PARTIES (INCLUDING ANY INDEPENDENT CONTRACTOR OR
CONSULTANT), TO CEASE OR LEAVE THEIR EMPLOYMENT OR CONTRACTUAL OR CONSULTING
RELATIONSHIP WITH ANY COMPANY PARTY, REGARDLESS OF WHETHER THE EXECUTIVE
INITIATES CONTACT FOR SUCH PURPOSES OR (B) HIRE, EMPLOY OR OTHERWISE ATTEMPT TO
ESTABLISH, FOR ANY PERSON, ANY EMPLOYMENT, AGENCY, CONSULTING, INDEPENDENT
CONTRACTOR OR OTHER BUSINESS RELATIONSHIP WITH ANY PERSON WHO IS OR WAS EMPLOYED
OR OTHERWISE RETAINED BY ANY OF THE COMPANY PARTIES (INCLUDING ANY INDEPENDENT
CONTRACTOR OR CONSULTANT).

 


(C)           THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING
ANYTHING IN SECTION 5.3(B)(I) HEREOF, (I) THE EXECUTIVE MAY OWN OR HOLD, SOLELY
AS PASSIVE INVESTMENTS, SECURITIES OF PERSONS ENGAGED IN ANY BUSINESS THAT WOULD
OTHERWISE BE INCLUDED IN SECTION 5.3(B)(I), AS LONG AS WITH RESPECT TO EACH SUCH
INVESTMENT THE SECURITIES HELD BY THE EXECUTIVE DO NOT EXCEED FIVE PERCENT (5%)
OF THE OUTSTANDING SECURITIES OF SUCH PERSON AND SUCH SECURITIES ARE PUBLICLY
TRADED AND REGISTERED UNDER SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”), AND (II) THE EXECUTIVE MAY SERVE ON THE BOARD
OF DIRECTORS (OR OTHER COMPARABLE POSITION) OR AS AN OFFICER OF ANY ENTITY AT
THE REQUEST OF THE BOARD; PROVIDED, HOWEVER, THAT IN THE CASE OF INVESTMENTS
OTHERWISE PERMITTED UNDER CLAUSE (I) ABOVE, THE EXECUTIVE SHALL NOT BE PERMITTED
TO, DIRECTLY OR INDIRECTLY, PARTICIPATE IN, OR

 

13

--------------------------------------------------------------------------------


 


ATTEMPT TO INFLUENCE, THE MANAGEMENT, DIRECTION OR POLICIES OF (OTHER THAN
THROUGH THE EXERCISE OF ANY VOTING RIGHTS HELD BY THE EXECUTIVE IN CONNECTION
WITH SUCH SECURITIES), OR LEND THE EXECUTIVE’S NAME TO, ANY SUCH PERSON.


 


(D)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT, FOR PURPOSES OF THIS
SECTION 5.3, INDIRECT ACTS BY THE EXECUTIVE SHALL INCLUDE, WITHOUT LIMITATION,
AN ACT BY THE EXECUTIVE’S SPOUSE, ANCESTOR, LINEAL DESCENDANT, LINEAL
DESCENDANT’S SPOUSE, SIBLING OR OTHER MEMBER OF THE EXECUTIVE’S IMMEDIATE
FAMILY.


 


(E)           THE EXECUTIVE ACKNOWLEDGES THAT (I) THE RESTRICTIVE COVENANTS
CONTAINED IN THIS SECTION 5.3 HEREOF ARE ANCILLARY TO AND PART OF AN OTHERWISE
ENFORCEABLE AGREEMENT, SUCH BEING THE AGREEMENTS CONCERNING CONFIDENTIAL
INFORMATION AND OTHER CONSIDERATION AS STATED IN THIS AGREEMENT, (II) AT THE
TIME THAT THESE RESTRICTIVE COVENANTS ARE MADE, THE LIMITATIONS AS TO TIME,
GEOGRAPHIC SCOPE AND ACTIVITY TO BE RESTRAINED, AS DESCRIBED HEREIN, ARE
REASONABLE AND DO NOT IMPOSE A GREATER RESTRAINT THAN NECESSARY TO PROTECT THE
GOOD WILL AND OTHER LEGITIMATE BUSINESS INTERESTS OF THE COMPANY, INCLUDING
WITHOUT LIMITATION, CONFIDENTIAL INFORMATION (INCLUDING TRADE SECRETS), CLIENT,
CUSTOMER AND/OR VENDOR RELATIONSHIPS, CLIENT AND/OR CUSTOMER GOODWILL AND
BUSINESS PRODUCTIVITY, (III) IN THE EVENT OF TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT, THE EXECUTIVE’S EXPERIENCES AND CAPABILITIES ARE SUCH THAT THE
EXECUTIVE CAN OBTAIN GAINFUL EMPLOYMENT WITHOUT VIOLATING THIS AGREEMENT AND
WITHOUT THE EXECUTIVE INCURRING UNDUE HARDSHIP, (IV) BASED ON THE RELEVANT
BENEFITS AND OTHER NEW CONSIDERATION PROVIDED FOR IN THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, THE DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION, THE
RESTRICTIVE COVENANTS OF THIS SECTION 5.3, AS APPLICABLE ACCORDING TO THEIR
TERMS, SHALL REMAIN IN FULL FORCE AND EFFECT EVEN IN THE EVENT OF THE
EXECUTIVE’S INVOLUNTARY TERMINATION FROM EMPLOYMENT, WITH OR WITHOUT CAUSE AND
(V) THE EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND HAS GIVEN CAREFUL
CONSIDERATION TO THE RESTRAINTS IMPOSED UPON THE EXECUTIVE BY THIS AGREEMENT AND
CONSENTS TO THE TERMS OF THE RESTRICTIVE COVENANTS IN THIS SECTION 5.3, WITH THE
KNOWLEDGE THAT THIS AGREEMENT MAY BE TERMINATED AT ANY TIME IN ACCORDANCE WITH
THE PROVISIONS HEREOF.


 


5.4          DEFINITIONS.  FOR PURPOSES OF THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE FOLLOWING MEANINGS:


 


(A)           AN “AFFILIATE” OF ANY SPECIFIED PERSON MEANS ANY OTHER PERSON,
WHETHER NOW OR HEREAFTER EXISTING, DIRECTLY OR INDIRECTLY CONTROLLING OR
CONTROLLED BY, OR UNDER DIRECT OR INDIRECT COMMON CONTROL WITH, SUCH SPECIFIED
PERSON.  FOR PURPOSES HEREOF, “CONTROL” OR ANY OTHER FORM THEREOF, WHEN USED
WITH RESPECT TO ANY PERSON, MEANS THE POWER TO DIRECT THE MANAGEMENT AND
POLICIES OF SUCH PERSON, DIRECTLY OR INDIRECTLY, WHETHER THROUGH THE OWNERSHIP
OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE; AND THE TERMS “CONTROLLING” AND
“CONTROLLED” SHALL HAVE MEANINGS CORRELATIVE TO THE FOREGOING.


 


(B)           “COMPANY PARTIES” MEANS THE COMPANY, AND ITS DIRECT AND INDIRECT
PARENTS, SUBSIDIARIES AND AFFILIATES, AND THEIR SUCCESSORS IN INTEREST.


 


(C)           “COMPETING BUSINESS” MEANS ANY BUSINESS THAT COMPETES WITH ANY OF
THE COMPANY PARTIES, INCLUDING, WITHOUT LIMITATION, ANY ENTERPRISE THAT ENGAGES
IN,

 

14

--------------------------------------------------------------------------------


 


OWNS OR OPERATES BUSINESSES THAT MARKET, SELL, DISTRIBUTE, MANUFACTURE OR
OTHERWISE ARE INVOLVED IN THE HOME TEXTILE, HOUSEWARES OR HOME ACCESSORIES
INDUSTRIES.


 


(D)           CONFIDENTIAL INFORMATION.


 

(I)            DEFINITION. “CONFIDENTIAL INFORMATION” MEANS ANY AND ALL
MATERIAL, INFORMATION, IDEAS, INVENTIONS, FORMULAE, PATTERNS, COMPILATIONS,
PROGRAMS, DEVICES, METHODS, TECHNIQUES, PROCESSES, KNOW HOW, PLANS (MARKETING,
BUSINESS, STRATEGIC, TECHNICAL OR OTHERWISE), ARRANGEMENTS, PRICING AND OTHER
DATA OF OR RELATING TO ANY OF THE COMPANY PARTIES (AS WELL AS THEIR CUSTOMERS
AND/OR VENDORS) THAT IS CONFIDENTIAL, PROPRIETARY OR TRADE SECRET (A) BY ITS
NATURE, (B) BASED ON HOW IT IS TREATED OR DESIGNATED BY A COMPANY PARTY,
(C) BECAUSE THE DISCLOSURE OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
BUSINESS OR PLANNED BUSINESS OF ANY OF THE COMPANY PARTIES AND/OR (D) AS A
MATTER OF LAW.

 

(II)           EXCLUSIONS.  CONFIDENTIAL INFORMATION DOES NOT INCLUDE MATERIAL,
DATA, AND/OR INFORMATION (A) THAT ANY COMPANY PARTY HAS VOLUNTARILY PLACED IN
THE PUBLIC DOMAIN, (B) THAT HAS BEEN LAWFULLY AND INDEPENDENTLY DEVELOPED AND
PUBLICLY DISCLOSED BY THIRD PARTIES, (C) THAT CONSTITUTES THE GENERAL
NON-SPECIALIZED KNOWLEDGE AND SKILLS GAINED BY THE EXECUTIVE DURING THE
EMPLOYMENT PERIOD OR (D) THAT OTHERWISE ENTERS THE PUBLIC DOMAIN THROUGH LAWFUL
MEANS; PROVIDED, HOWEVER, THAT THE UNAUTHORIZED APPROPRIATION, USE OR DISCLOSURE
OF CONFIDENTIAL INFORMATION BY THE EXECUTIVE, DIRECTLY OR INDIRECTLY, SHALL NOT
AFFECT THE PROTECTION AND RELIEF AFFORDED BY THIS AGREEMENT REGARDING SUCH
INFORMATION.

 

(III)          INCLUSIONS. CONFIDENTIAL INFORMATION INCLUDES, WITHOUT
LIMITATION, THE FOLLOWING INFORMATION (INCLUDING WITHOUT LIMITATION,
COMPILATIONS OR COLLECTIONS OF INFORMATION) RELATING OR BELONGING TO ANY COMPANY
PARTY (AS WELL AS THEIR CLIENTS, CUSTOMERS AND/OR VENDORS) AND CREATED,
PREPARED, ACCESSED, USED OR REVIEWED BY THE EXECUTIVE DURING OR AFTER THE
EMPLOYMENT PERIOD:  (1) PRODUCT AND MANUFACTURING INFORMATION, SUCH AS
INGREDIENTS, COMBINATIONS OF INGREDIENTS AND MANUFACTURING PROCESSES;
(2) SCIENTIFIC AND TECHNICAL INFORMATION, SUCH AS RESEARCH AND DEVELOPMENT,
TESTS AND TEST RESULTS, FORMULAE AND FORMULATIONS, STUDIES AND ANALYSIS;
(3) FINANCIAL AND COST INFORMATION, SUCH AS OPERATING AND PRODUCTION COSTS,
COSTS OF GOODS SOLD, COSTS OF SUPPLIES AND MANUFACTURING MATERIALS, NON-PUBLIC
FINANCIAL STATEMENTS AND REPORTS, PROFIT AND LOSS INFORMATION, MARGIN
INFORMATION AND FINANCIAL PERFORMANCE INFORMATION; (4) CUSTOMER RELATED
INFORMATION, SUCH AS CUSTOMER RELATED CONTRACTS, ENGAGEMENT AND SCOPE OF WORK
LETTERS, PROPOSALS AND PRESENTATIONS, CUSTOMER-RELATED CONTACTS, LISTS,
IDENTITIES AND PROSPECTS, PRACTICES, PLANS, HISTORIES, REQUIREMENTS AND NEEDS,
PRICE INFORMATION AND FORMULAE AND INFORMATION CONCERNING CLIENT OR CUSTOMER
PRODUCTS, SERVICES, BUSINESSES OR EQUIPMENT SPECIFICATIONS; (5) VENDOR AND
SUPPLIER RELATED INFORMATION, SUCH AS THE IDENTITIES, PRACTICES, HISTORY OR
SERVICES OF ANY VENDORS OR SUPPLIERS AND VENDOR OR SUPPLIER CONTACTS; (6) SALES,
MARKETING AND PRICE INFORMATION, SUCH AS MARKETING AND SALES PROGRAMS AND
RELATED DATA, SALES AND MARKETING STRATEGIES AND

 

15

--------------------------------------------------------------------------------


 

PLANS, SALES AND MARKETING PROCEDURES AND PROCESSES, PRICING METHODS, PRACTICES
AND TECHNIQUES AND PRICING SCHEDULES AND LISTS; (7) DATABASE, SOFTWARE AND OTHER
COMPUTER RELATED INFORMATION, SUCH AS COMPUTER PROGRAMS, DATA, COMPILATIONS OF
INFORMATION AND RECORDS, SOFTWARE AND COMPUTER FILES, PRESENTATION SOFTWARE AND
COMPUTER-STORED OR BACKED-UP INFORMATION INCLUDING, BUT NOT LIMITED TO, E-MAILS,
DATABASES, WORD PROCESSED DOCUMENTS, SPREADSHEETS, NOTES, SCHEDULES, TASK LISTS,
IMAGES AND VIDEO; (8) EMPLOYEE-RELATED INFORMATION, SUCH AS LISTS OR DIRECTORIES
IDENTIFYING EMPLOYEES, REPRESENTATIVES AND CONTRACTORS, AND INFORMATION
REGARDING THE COMPETENCIES (KNOWLEDGE, SKILL, EXPERIENCE), COMPENSATION AND
NEEDS OF EMPLOYEES, REPRESENTATIVES AND CONTRACTORS AND TRAINING METHODS; AND
(9) BUSINESS- AND OPERATION-RELATED INFORMATION, SUCH AS OPERATING METHODS,
PROCEDURES, TECHNIQUES, PRACTICES AND PROCESSES, INFORMATION ABOUT ACQUISITIONS,
CORPORATE OR BUSINESS OPPORTUNITIES, INFORMATION ABOUT PARTNERS AND POTENTIAL
INVESTORS, STRATEGIES, PROJECTIONS AND RELATED DOCUMENTS, CONTRACTS AND LICENSES
AND BUSINESS RECORDS, FILES, EQUIPMENT, NOTEBOOKS, DOCUMENTS, MEMORANDA,
REPORTS, NOTES, SAMPLE BOOKS, CORRESPONDENCE, LISTS AND OTHER WRITTEN AND
GRAPHIC BUSINESS RECORDS.

 


(E)           “MISAPPROPRIATE”, OR ANY FORM THEREOF, MEANS:


 

(I)            THE ACQUISITION OF ANY CONFIDENTIAL INFORMATION BY A PERSON WHO
KNOWS OR HAS REASON TO KNOW THAT THE CONFIDENTIAL INFORMATION WAS ACQUIRED BY
THEFT, BRIBERY, MISREPRESENTATION, BREACH OR INDUCEMENT OF A BREACH OF A DUTY TO
MAINTAIN SECRECY OR ESPIONAGE THROUGH ELECTRONIC OR OTHER MEANS (EACH, AN
“IMPROPER MEANS”); OR

 

(II)           THE DISCLOSURE OR USE OF ANY CONFIDENTIAL INFORMATION WITHOUT THE
EXPRESS CONSENT OF THE COMPANY BY A PERSON WHO (A) USED IMPROPER MEANS TO
ACQUIRE KNOWLEDGE OF THE CONFIDENTIAL INFORMATION, (B) AT THE TIME OF DISCLOSURE
OR USE, KNEW OR HAD REASON TO KNOW THAT HIS OR HER KNOWLEDGE OF THE CONFIDENTIAL
INFORMATION WAS (X) DERIVED FROM OR THROUGH A PERSON WHO HAD UTILIZED IMPROPER
MEANS TO ACQUIRE IT, (Y) ACQUIRED UNDER CIRCUMSTANCES GIVING RISE TO A DUTY TO
MAINTAIN ITS SECRECY OR LIMIT ITS USE OR (Z) DERIVED FROM OR THROUGH A PERSON
WHO OWED A DUTY TO THE COMPANY TO MAINTAIN ITS SECRECY OR LIMIT ITS USE OR
(C) BEFORE A MATERIAL CHANGE OF HIS OR HER POSITION, KNEW OR HAD REASON TO KNOW
THAT IT WAS CONFIDENTIAL INFORMATION AND THAT KNOWLEDGE OF IT HAD BEEN ACQUIRED
BY ACCIDENT OR MISTAKE.

 


(F)            “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, JOINT VENTURE, ASSOCIATION, BUSINESS TRUST, JOINT-STOCK
COMPANY, ESTATE, TRUST, UNINCORPORATED ORGANIZATION, GOVERNMENT OR OTHER AGENCY
OR POLITICAL SUBDIVISION THEREOF OR ANY OTHER LEGAL OR COMMERCIAL ENTITY.


 


(G)           “RESTRICTED PERIOD” MEANS THE LONGER OF (I) TWELVE (12) MONTHS
AFTER THE DATE OF TERMINATION OF EMPLOYMENT (THE EXECUTIVE’S LAST DAY OF WORK
FOR THE COMPANY) OR (II) THE PERIOD DURING WHICH THE EXECUTIVE IS RECEIVING
PAYMENTS FROM THE COMPANY PURSUANT TO SECTION 4 HEREOF.

 

16

--------------------------------------------------------------------------------


 


(H)           “WORK PRODUCT” MEANS ALL PATENTS AND PATENT APPLICATIONS, ALL
INVENTIONS, INNOVATIONS, IMPROVEMENTS, DEVELOPMENTS, METHODS, DESIGNS, ANALYSES,
DRAWINGS, REPORTS, CREATIVE WORKS, DISCOVERIES, SOFTWARE, COMPUTER PROGRAMS,
MODIFICATIONS, ENHANCEMENTS, KNOW-HOW, FORMULATIONS, CONCEPTS AND IDEAS, AND ALL
SIMILAR OR RELATED INFORMATION (IN EACH CASE WHETHER OR NOT PATENTABLE), ALL
COPYRIGHTS AND COPYRIGHTABLE WORKS, ALL TRADE SECRETS, CONFIDENTIAL INFORMATION,
AND ALL OTHER INTELLECTUAL PROPERTY AND INTELLECTUAL PROPERTY RIGHTS THAT ARE
CONCEIVED, REDUCED TO PRACTICE, DEVELOPED OR MADE BY THE EXECUTIVE EITHER ALONE
OR WITH OTHERS IN THE COURSE OF EMPLOYMENT WITH THE COMPANY (INCLUDING
EMPLOYMENT PRIOR TO THE DATE OF THIS AGREEMENT).


 


5.5          REMEDIES.  BECAUSE THE EXECUTIVE’S SERVICES ARE UNIQUE AND BECAUSE
THE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION, THE EXECUTIVE ACKNOWLEDGES
AND AGREES THAT IF THE EXECUTIVE BREACHES ANY OF THE PROVISIONS OF SECTION 5
HEREOF, THE COMPANY MAY SUFFER IMMEDIATE AND IRREPARABLE HARM FOR WHICH MONETARY
DAMAGES ALONE WILL NOT BE A SUFFICIENT REMEDY.  THE RESTRICTIVE COVENANTS STATED
IN SECTION 5 HEREOF ARE WITHOUT PREJUDICE TO THE COMPANY’S RIGHTS AND CAUSES OF
ACTION AT LAW.


 


5.6          INTERPRETATION; SEVERABILITY.


 


(A)           THE EXECUTIVE HAS CAREFULLY CONSIDERED THE POSSIBLE EFFECTS ON THE
EXECUTIVE OF THE COVENANTS NOT TO COMPETE, THE CONFIDENTIALITY PROVISIONS AND
THE OTHER OBLIGATIONS CONTAINED IN THIS AGREEMENT, AND THE EXECUTIVE RECOGNIZES
THAT THE COMPANY HAS MADE EVERY EFFORT TO LIMIT THE RESTRICTIONS PLACED UPON THE
EXECUTIVE TO THOSE THAT ARE REASONABLE AND NECESSARY TO PROTECT THE COMPANY’S
LEGITIMATE BUSINESS INTERESTS.


 


(B)           THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE
COVENANTS SET FORTH IN THIS AGREEMENT ARE REASONABLE AND NECESSARY IN ORDER TO
PROTECT THE COMPANY’S VALID BUSINESS INTERESTS.  IT IS THE INTENTION OF THE
PARTIES HERETO THAT THE COVENANTS, PROVISIONS AND AGREEMENTS CONTAINED HEREIN
SHALL BE ENFORCEABLE TO THE FULLEST EXTENT ALLOWED BY LAW.  IF ANY COVENANT,
PROVISION OR AGREEMENT CONTAINED HEREIN IS FOUND BY A COURT HAVING JURISDICTION
TO BE UNREASONABLE IN DURATION, SCOPE OR CHARACTER OF RESTRICTIONS, OR OTHERWISE
TO BE UNENFORCEABLE, SUCH COVENANT, PROVISION OR AGREEMENT SHALL NOT BE RENDERED
UNENFORCEABLE THEREBY, BUT RATHER THE DURATION, SCOPE OR CHARACTER OF
RESTRICTIONS OF SUCH COVENANT, PROVISION OR AGREEMENT SHALL BE DEEMED REDUCED OR
MODIFIED WITH RETROACTIVE EFFECT TO RENDER SUCH COVENANT, PROVISION OR AGREEMENT
REASONABLE OR OTHERWISE ENFORCEABLE (AS THE CASE MAY BE), AND SUCH COVENANT,
PROVISION OR AGREEMENT SHALL BE ENFORCED AS MODIFIED.  IF THE COURT HAVING
JURISDICTION WILL NOT REVIEW THE COVENANT, PROVISION OR AGREEMENT, THE PARTIES
HERETO SHALL MUTUALLY AGREE TO A REVISION HAVING AN EFFECT AS CLOSE AS PERMITTED
BY APPLICABLE LAW TO THE PROVISION DECLARED UNENFORCEABLE.  THE PARTIES HERETO
AGREE THAT IF A COURT HAVING JURISDICTION DETERMINES, DESPITE THE EXPRESS INTENT
OF THE PARTIES HERETO, THAT ANY PORTION OF THE COVENANTS, PROVISIONS OR
AGREEMENTS CONTAINED HEREIN ARE NOT ENFORCEABLE, THE REMAINING COVENANTS,
PROVISIONS AND AGREEMENTS HEREIN SHALL BE VALID AND ENFORCEABLE.  MOREOVER, TO
THE EXTENT THAT ANY PROVISION IS DECLARED UNENFORCEABLE, THE COMPANY SHALL HAVE
ANY AND ALL RIGHTS UNDER APPLICABLE STATUTES OR COMMON LAW TO ENFORCE ITS RIGHTS
WITH RESPECT TO ANY AND ALL CONFIDENTIAL INFORMATION OR UNFAIR COMPETITION BY
THE EXECUTIVE.

 

17

--------------------------------------------------------------------------------


 


6.             MISCELLANEOUS.


 


6.1          PUBLIC STATEMENTS.


 


(A)           MEDIA NONDISCLOSURE.  THE EXECUTIVE AGREES THAT DURING THE
EMPLOYMENT PERIOD OR AT ANY TIME THEREAFTER, EXCEPT AS MAY BE AUTHORIZED IN
WRITING BY THE COMPANY, THE EXECUTIVE WILL NOT DIRECTLY OR INDIRECTLY DISCLOSE
OR RELEASE TO THE MEDIA ANY INFORMATION CONCERNING OR RELATING TO ANY ASPECT OF
THE EXECUTIVE’S EMPLOYMENT OR TERMINATION FROM EMPLOYMENT WITH THE COMPANY
AND/OR ANY ASPECT OF ANY DISPUTE THAT IS THE SUBJECT OF THIS AGREEMENT.  FOR THE
PURPOSES OF THIS AGREEMENT, THE TERM “MEDIA” INCLUDES, WITHOUT LIMITATION, ANY
NEWS ORGANIZATION, STATION, PUBLICATION, SHOW, WEBSITE, WEB LOG (BLOG), BULLETIN
BOARD, CHAT ROOM AND/OR PROGRAM (PAST, PRESENT AND/OR FUTURE), WHETHER PUBLISHED
THROUGH THE MEANS OF PRINT, RADIO, TELEVISION AND/OR THE INTERNET OR OTHERWISE,
AND ANY MEMBER, REPRESENTATIVE, AGENT AND/OR EMPLOYEE OF THE SAME.


 


(B)           NON-DISPARAGEMENT.  THE EXECUTIVE AGREES THAT DURING THE
EMPLOYMENT PERIOD OR AT ANY TIME THEREAFTER, THE EXECUTIVE  WILL NOT MAKE ANY
STATEMENTS, COMMENTS OR COMMUNICATIONS IN ANY FORM, ORAL, WRITTEN OR ELECTRONIC
TO ANY MEDIA OR ANY CUSTOMER, CLIENT OR SUPPLIER OF THE COMPANY OR ANY OF ITS
AFFILIATES, WHICH WOULD CONSTITUTE LIBEL, SLANDER OR DISPARAGEMENT OF THE
COMPANY OR ANY OF ITS AFFILIATES, INCLUDING, WITHOUT LIMITATION, ANY SUCH
STATEMENTS, COMMENTS OR COMMUNICATIONS THAT CRITICIZE, RIDICULE OR ARE
DEROGATORY TO THE COMPANY OR ANY OF ITS AFFILIATES; PROVIDED, HOWEVER, THAT THE
TERMS OF THIS SECTION 6.1(B) SHALL NOT APPLY TO COMMUNICATIONS BETWEEN THE
EXECUTIVE AND, AS APPLICABLE, THE EXECUTIVE’S ATTORNEYS OR OTHER PERSONS WITH
WHOM COMMUNICATIONS WOULD BE SUBJECT TO A CLAIM OF PRIVILEGE EXISTING UNDER
COMMON LAW, STATUTE OR RULE OF PROCEDURE.  THE EXECUTIVE FURTHER AGREES THAT THE
EXECUTIVE WILL NOT IN ANY WAY SOLICIT ANY SUCH STATEMENTS, COMMENTS OR
COMMUNICATIONS FROM OTHERS.


 


6.2          ARBITRATION.  SUBJECT TO THE RIGHTS UNDER SECTION 6.3 HEREOF TO
SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF, BINDING ARBITRATION SHALL BE THE
EXCLUSIVE REMEDY FOR ANY AND ALL DISPUTES, CLAIMS OR CONTROVERSIES, WHETHER
STATUTORY, CONTRACTUAL OR OTHERWISE, BETWEEN THE PARTIES HERETO ARISING UNDER OR
RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY OR TERMINATION FROM
THE COMPANY (INCLUDING, BUT NOT LIMITED TO, THE AMOUNT OF DAMAGES, OR THE
CALCULATION OF ANY BONUS OR OTHER AMOUNT OR BENEFIT DUE)  (COLLECTIVELY,
“DISPUTES”).  THE PARTIES EACH WAIVE THE RIGHT TO A JURY TRIAL AND WAIVE THE
RIGHT TO ADJUDICATE THEIR DISPUTES UNDER THIS AGREEMENT OUTSIDE THE ARBITRATION
FORUM PROVIDED FOR IN THIS AGREEMENT, EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT.  IN THE EVENT EITHER PARTY PROVIDES A NOTICE OF ARBITRATION OF ANY
DISPUTE TO THE OTHER PARTY, THE PARTIES AGREE TO SUBMIT THAT DISPUTE TO A SINGLE
ARBITRATOR SELECTED FROM A PANEL OF ARBITRATORS OF JAMS LOCATED IN THE GREATER
NEW YORK CITY-SOUTHERN NEW JERSEY AREA.  THE ARBITRATION WILL BE GOVERNED BY THE
JAMS COMPREHENSIVE ARBITRATION RULES AND PROCEDURES IN EFFECT AT THE TIME THE
ARBITRATION IS COMMENCED.  IF FOR ANY REASON JAMS CANNOT SERVE AS THE
ARBITRATION ADMINISTRATOR, THE COMPANY MAY SELECT AN ALTERNATIVE ARBITRATION
ADMINISTRATOR SUCH AS THE AMERICAN ARBITRATION ASSOCIATION, TO SERVE UNDER THE
TERMS OF THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------



 


(A)                                  VENUE.  THE PARTIES STIPULATE AND AGREE
THAT THE EXCLUSIVE VENUE OF ANY SUCH ARBITRATION PROCEEDING (AND OF ANY OTHER
PROCEEDING, INCLUDING ANY COURT PROCEEDING, UNDER THIS AGREEMENT) SHALL BE
PASSAIC COUNTY, NEW JERSEY (THE “AGREED VENUE”).


 


(B)                                 AUTHORITY AND DECISION.  THE ARBITRATOR
SHALL HAVE THE AUTHORITY TO AWARD THE SAME DAMAGES AND OTHER RELIEF THAT A COURT
COULD AWARD.  THE ARBITRATOR SHALL ISSUE A REASONED AWARD EXPLAINING THE
DECISION AND ANY DAMAGES AWARDED.  THE ARBITRATOR’S DECISION WILL BE FINAL AND
BINDING UPON THE PARTIES AND ENFORCEABLE BY A COURT OF COMPETENT JURISDICTION. 
THE PARTIES WILL ABIDE BY AND PERFORM ANY AWARD RENDERED BY THE ARBITRATOR.  IN
RENDERING THE AWARD, THE ARBITRATOR SHALL STATE THE REASONS THEREFOR, INCLUDING
(WITHOUT LIMITATION) ANY COMPUTATIONS OF ACTUAL DAMAGES OR OFFSETS, IF
APPLICABLE.


 


(C)                                  FEES AND COSTS.  IN THE EVENT OF
ARBITRATION UNDER THE TERMS OF THIS AGREEMENT, THE FEES CHARGED BY JAMS OR OTHER
ARBITRATION ADMINISTRATOR AND THE ARBITRATOR SHALL BE BORNE BY THE PARTIES AS
DETERMINED BY THE ARBITRATOR, EXCEPT FOR ANY INITIAL REGISTRATION FEE, WHICH THE
PARTIES SHALL BEAR EQUALLY.  OTHERWISE, THE PARTIES SHALL EACH BEAR THEIR OWN
COSTS, EXPENSES AND ATTORNEYS’ FEES INCURRED IN ARBITRATION; PROVIDED, HOWEVER,
THAT THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER AND HAVE AWARDED ITS
ATTORNEYS’ FEES, COURT COSTS, ARBITRATION EXPENSES, AND ITS PORTION OF THE FEES
AND COSTS CHARGED BY JAMS OR OTHER ARBITRATION ADMINISTRATOR, REGARDLESS OF
WHICH PARTY INITIATED THE PROCEEDINGS, IN ADDITION TO ANY OTHER RELIEF TO WHICH
IT MAY BE ENTITLED.


 


(D)                                 LIMITED SCOPE.  THE FOLLOWING ARE EXCLUDED
FROM BINDING ARBITRATION UNDER THIS AGREEMENT:  CLAIMS FOR WORKERS’ COMPENSATION
BENEFITS OR UNEMPLOYMENT BENEFITS; REPLEVIN; AND CLAIMS FOR WHICH A BINDING
ARBITRATION AGREEMENT IS INVALID AS A MATTER OF LAW.


 


6.3                               INJUNCTIVE RELIEF.  THE PARTIES HERETO MAY
SEEK INJUNCTIVE RELIEF IN ARBITRATION; PROVIDED, HOWEVER, THAT AS AN EXCEPTION
TO THE ARBITRATION AGREEMENT SET FORTH IN SECTION 6.2 HEREOF, THE PARTIES, IN
ADDITION TO ALL OTHER AVAILABLE REMEDIES, SHALL EACH HAVE THE RIGHT TO INITIATE
AN ACTION IN ANY COURT OF COMPETENT JURISDICTION IN ORDER TO REQUEST INJUNCTIVE
OR OTHER EQUITABLE RELIEF REGARDING THE TERMS OF SECTIONS 5 OR 6.2 HEREOF.  THE
EXCLUSIVE VENUE OF ANY SUCH PROCEEDING SHALL BE IN THE AGREED VENUE.  THE
PARTIES AGREE (A) TO SUBMIT TO THE JURISDICTION OF ANY COMPETENT COURT IN THE
AGREED VENUE, (B) TO WAIVE ANY AND ALL DEFENSES THE EXECUTIVE MAY HAVE ON THE
GROUNDS OF LACK OF JURISDICTION OF SUCH COURT AND (C) THAT NEITHER PARTY SHALL
BE REQUIRED TO POST ANY BOND, UNDERTAKING OR OTHER FINANCIAL DEPOSIT OR
GUARANTEE IN SEEKING OR OBTAINING SUCH EQUITABLE RELIEF.  EVIDENCE ADDUCED IN
ANY SUCH PROCEEDING FOR AN INJUNCTION MAY BE USED IN ARBITRATION AS WELL.  THE
EXISTENCE OF THIS RIGHT SHALL NOT PRECLUDE OR OTHERWISE LIMIT THE APPLICABILITY
OR EXERCISE OF ANY OTHER RIGHTS AND REMEDIES THAT A PARTY HERETO MAY HAVE AT LAW
OR IN EQUITY.


 


6.4                               SETTLEMENT OF EXISTING RIGHTS.  IN EXCHANGE
FOR THE OTHER TERMS OF THIS AGREEMENT, THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT: (A) THE EXECUTIVE’S ENTRY INTO THIS AGREEMENT IS A CONDITION OF EMPLOYMENT
AND/OR CONTINUED EMPLOYMENT WITH THE COMPANY, AS APPLICABLE; (B) EXCEPT AS
OTHERWISE PROVIDED HEREIN, THIS AGREEMENT WILL REPLACE ANY EXISTING


 


19

--------------------------------------------------------------------------------



 


EMPLOYMENT AGREEMENT BETWEEN THE PARTIES AND THEREBY ACT AS A NOVATION, IF
APPLICABLE; (C) THE EXECUTIVE IS BEING PROVIDED WITH ACCESS TO CONFIDENTIAL
INFORMATION, INCLUDING, WITHOUT LIMITATION, PROPRIETARY TRADE SECRETS OF ONE OR
MORE COMPANY PARTIES, TO WHICH THE EXECUTIVE HAS NOT PREVIOUSLY HAD ACCESS;
(D) ALL COMPANY INVENTIONS AND INTELLECTUAL PROPERTY DEVELOPED BY THE EXECUTIVE
DURING ANY PAST EMPLOYMENT WITH THE COMPANY AND ALL GOODWILL DEVELOPED WITH THE
COMPANY’S CLIENTS, CUSTOMERS AND OTHER BUSINESS CONTACTS BY THE EXECUTIVE DURING
ANY PAST EMPLOYMENT WITH COMPANY, AS APPLICABLE, IS THE EXCLUSIVE PROPERTY OF
THE COMPANY; AND (E) ALL CONFIDENTIAL INFORMATION AND/OR SPECIALIZED TRAINING
ACCESSED, CREATED, RECEIVED OR UTILIZED BY THE EXECUTIVE DURING ANY PAST
EMPLOYMENT WITH COMPANY, AS APPLICABLE, WILL BE SUBJECT TO THE RESTRICTIONS ON
CONFIDENTIAL INFORMATION DESCRIBED IN THIS AGREEMENT, WHETHER PREVIOUSLY SO
AGREED OR NOT.


 


6.5                               ENTIRE AGREEMENT; WAIVER.  THIS AGREEMENT
CONTAINS THE ENTIRE AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ANY AND ALL PRIOR UNDERSTANDINGS OR
AGREEMENTS, WHETHER WRITTEN OR ORAL. NO MODIFICATION OR ADDITION HERETO OR
WAIVER OR CANCELLATION OF ANY PROVISION HEREOF SHALL BE VALID EXCEPT BY A
WRITING SIGNED BY THE PARTY TO BE CHARGED THEREWITH.  NO DELAY ON THE PART OF
ANY PARTY TO THIS AGREEMENT IN EXERCISING ANY RIGHT OR PRIVILEGE PROVIDED
HEREUNDER OR BY LAW SHALL IMPAIR, PREJUDICE OR CONSTITUTE A WAIVER OF SUCH RIGHT
OR PRIVILEGE.


 


6.6                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
JERSEY, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.


 


6.7                               SUCCESSORS AND ASSIGNS; BINDING AGREEMENT. 
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR HEIRS, PERSONAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS.  THIS AGREEMENT IS A PERSONAL
CONTRACT, AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE RIGHTS AND INTERESTS
OF THE EXECUTIVE HEREIN MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHERS.  AS
USED HEREIN, THE TERM “SUCCESSOR” AS IT RELATES TO THE COMPANY, SHALL INCLUDE,
BUT NOT BE LIMITED TO, ANY SUCCESSOR BY WAY OF MERGER, CONSOLIDATION OR SALE OF
ALL OR SUBSTANTIALLY ALL OF SUCH PERSON’S ASSETS OR EQUITY INTERESTS.


 


6.8                               REPRESENTATION BY COUNSEL; INDEPENDENT
JUDGMENT.  EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT (A) IT OR THE EXECUTIVE
HAS READ THIS AGREEMENT IN ITS ENTIRETY AND UNDERSTANDS ALL OF ITS TERMS AND
CONDITIONS, (B) IT OR THE EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH ANY
INDIVIDUALS OF ITS OR THE EXECUTIVE’S CHOICE REGARDING ITS OR THE EXECUTIVE’S
AGREEMENT TO THE PROVISIONS CONTAINED HEREIN, INCLUDING LEGAL COUNSEL OF ITS OR
THE EXECUTIVE’S CHOICE, AND ANY DECISION NOT TO WAS THE EXECUTIVE’S OR ITS ALONE
AND (C) IT OR THE EXECUTIVE IS ENTERING INTO THIS AGREEMENT OF ITS OR THE
EXECUTIVE’S OWN FREE WILL, WITHOUT COERCION FROM ANY SOURCE, BASED UPON ITS OR
THE EXECUTIVE’S OWN INDEPENDENT JUDGMENT.


 


6.9                               INTERPRETATION.  THE PARTIES AND THEIR
RESPECTIVE LEGAL COUNSEL ACTIVELY PARTICIPATED IN THE NEGOTIATION AND DRAFTING
OF THIS AGREEMENT, AND IN THE EVENT OF ANY AMBIGUITY OR MISTAKE HEREIN, OR ANY
DISPUTE AMONG THE PARTIES WITH RESPECT TO THE PROVISIONS


 


20

--------------------------------------------------------------------------------



 


HERETO, NO PROVISION OF THIS AGREEMENT SHALL BE CONSTRUED UNFAVORABLY AGAINST
ANY OF THE PARTIES ON THE GROUND THAT THE EXECUTIVE, IT, OR THE EXECUTIVE’S OR
ITS COUNSEL WAS THE DRAFTER THEREOF.


 


6.10                        SURVIVAL.  THE PROVISIONS OF SECTIONS 4.3(E), 5 AND
6 HEREOF SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


6.11                        NOTICES.  ALL NOTICES AND COMMUNICATIONS HEREUNDER
SHALL BE IN WRITING AND SHALL BE DEEMED PROPERLY GIVEN AND EFFECTIVE WHEN
RECEIVED, IF SENT BY FACSIMILE OR TELECOPY, OR BY POSTAGE PREPAID BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY OTHER DELIVERY SERVICE WHICH
PROVIDES EVIDENCE OF DELIVERY, AS FOLLOWS:


 

If to the Company, to:

 

Linens ‘n Things, Inc.

6 Brighton Road

Clifton, New Jersey  07015

Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Gardere Wynne Sewell LLP

1601 Elm Street, Suite 3000

Dallas, Texas  75201-4761

Attention:  Ronald M. Gaswirth, Esq.

Telephone:  (214) 999-4601

Facsimile:  (214) 999-3601

E-mail:  rgaswirth@gardere.com

 

If to the Executive, to:

 

F. David Coder

at the most recent address of the

Executive on file with the Company

 

or to such other address as one party may provide in writing to the other party
from time to time.

 


6.12                        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  FACSIMILE TRANSMISSION
OF ANY SIGNED ORIGINAL DOCUMENT OR RETRANSMISSION OF ANY SIGNED FACSIMILE
TRANSMISSION WILL BE DEEMED THE SAME AS DELIVERY OF AN ORIGINAL.  AT THE REQUEST
OF ANY PARTY, THE PARTIES WILL CONFIRM FACSIMILE TRANSMISSION BY SIGNING A
DUPLICATE ORIGINAL DOCUMENT.


 


6.13                        CAPTIONS.  PARAGRAPH HEADINGS ARE FOR CONVENIENCE
ONLY AND SHALL NOT BE CONSIDERED A PART OF THIS AGREEMENT.


 


21

--------------------------------------------------------------------------------



 


6.14                        NO THIRD PARTY BENEFICIARY RIGHTS.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, NO ENTITY SHALL HAVE ANY RIGHT TO ENFORCE
ANY PROVISION OF THIS AGREEMENT, EVEN IF INDIRECTLY BENEFITED BY IT.


 


6.15                        WITHHOLDING.  ANY PAYMENTS PROVIDED FOR HEREUNDER
SHALL BE PAID NET OF ANY APPLICABLE WITHHOLDING REQUIRED UNDER FEDERAL, STATE OR
LOCAL LAW AND ANY ADDITIONAL WITHHOLDING TO WHICH EXECUTIVE HAS AGREED.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement, intending it
as a document under seal, on the Execution Date to be effective for all purposes
as of the Effective Date.

 

 

LINENS ‘N THINGS, INC.

 

 

 

 

 

By:

     /s/ ROBERT J. DINICOLA

 

 

Robert J. DiNicola

 

 

     Chairman of the Board

 

 

 

EXECUTIVE

 

 

 

 

 

           /s/ F. DAVID CODER

 

Name:  F. David Coder

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Definition of Change of Control

 

“Change of Control” means:

 

(1)                                  any event occurs the result of which is
that any “Person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than one or more Permitted Holders or their Related Parties,
becomes the beneficial owner, as defined in Rules l3d-3 and l3d-5 under the
Exchange Act (except that a Person shall be deemed to have “beneficial
ownership” of all shares that any such Person has the right to acquire within
one year) directly or indirectly, of more than 50% of the Voting Stock of
Holding or any successor company, including, without limitation, through a
merger or consolidation or purchase of Voting Stock of Holding; provided that
none of the Permitted Holders or their Related Parties have the right or ability
by voting power, contract or otherwise to elect or designate for election a
majority of the Board; provided further that the transfer of 100% of the Voting
Stock of Holding to a Person that has an ownership structure identical to that
of Holding prior to such transfer, such that Holding becomes a wholly owned
Subsidiary of such Person, shall not be treated as a Change of Control;

 

(2)                                  after an initial public offering of Capital
Stock of Holding, during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the Board, together with any new
directors whose election by such Board or whose nomination for election by the
stockholders of Holding was approved by a vote of a majority of the directors of
Holding then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board then in office;

 

(3)                                  the sale, lease, transfer, conveyance or
other disposition, in one or a series of related transactions other than a
merger or consolidation, of all or substantially all of the assets of Holding
and its Subsidiaries taken as a whole to any Person or group of related Persons
other than a Permitted Holder or a Related Party of a Permitted Holder; or

 

(4)                                  the adoption of a plan relating to the
liquidation or dissolution of Holding.

 

For purposes of this definition, the following terms shall have the meanings set
forth below:

 

An “Affiliate” of any specified Person means any other Person, whether now or
hereafter existing, directly or indirectly controlling or controlled by, or
under direct or indirect common control with, such specified Person.  For
purposes hereof, “control” or any other form thereof, when used with respect to
any Person, means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

 

“Apollo” means Apollo Management V, L.P. and its Affiliates or any entity
controlled thereby or any of the partners thereof.

 

A-1

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of Holding or any committee thereof duly
authorized to act on behalf of such Board of Directors.

 

“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in, however designated, equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holding” means Linens Holding Co., a Delaware corporation.

 

“Permitted Holder” means any of Apollo, NRDC Real Estate Advisors I, LLC or
Silver Point Capital Fund Investments, LLC.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, business trust, joint-stock company,
estate, trust, unincorporated organization, government or other agency or
political subdivision thereof or any other legal or commercial entity.

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes, however designated, that is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.

 

“Related Party” means:

 

(1)                                  any controlling stockholder, 50% (or more)
owned Subsidiary, or immediate family member (in the case of an individual) of
any Permitted Holder; or

 

(2)                                  any trust, corporation, partnership,
limited liability company or other entity, the beneficiaries, stockholders,
partners, members, owners or Persons beneficially holding an 50% or more
controlling interest of which consist of any one or more Permitted Holders
and/or such other Persons referred to in the immediately preceding clause (1).

 

“Subsidiary” means, with respect to any specified Person:

 

(1)                                  any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

 

(2)                                  any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general

 

A-2

--------------------------------------------------------------------------------


 

partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).

 

“Voting Stock” of an entity means all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors or
all interests in such entity with the ability to control the management or
actions of such entity.

 

Notwithstanding anything to the contrary in this Exhibit A, the definition of
Change of Control shall be interpreted consistently with the definition of
“Change of Control” contained in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and regulations and guidance issued by the
Internal Revenue Service under Section 409A of the Code, including IRS Notice
2005-1.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Fringe Benefits

 

1.                                       Health insurance in accordance with the
Company’s health insurance plan or program in effect from time to time.

 

2.                                       Prescription drug coverage in
accordance with the Company’s health insurance plan or program, or separate
prescription drug coverage plan or program, in effect from time to time.

 

3.                                       Dental insurance in accordance with the
Company’s dental insurance plan or program in effect from time to time.

 

4.                                       Long-term disability insurance in
accordance with the Company’s long-term disability insurance plan or program in
effect from time to time.

 

5.                                       Eligibility for life insurance coverage
in such amount as the Company makes available to its employees or executives,
subject to a bi-weekly payroll deduction for the premium and completion by the
Executive of any authorization documentation.

 

6.                                       Cellular telephone and service.

 

7.                                       Annual financial planning services
through Joel Isaacson Company, or a reasonable substitute therefor, as may be
determined by the Company from time to time.

 

B-1

--------------------------------------------------------------------------------